- Provided By MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForAugust 29, 2011 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Information of the Company Capital Composition Cash Dividends Individual Financial Statements Balance Sheets Assets Balance Sheet Liabilities Statement of income Statement of Cash Flows Statement of Changes in Shareholders' Equity SCSE 01/01/2011 to 06/30/2011 SCSE 01/01/2010 to 06/30/2010 Value Added Statement Consolidated Financial Statements Balance Sheets Assets Balance Sheet Liabilities Statement of income Statement of Cash Flows Individual Financial Statements SCSE 01/01/2011 to 06/30/2011 SCSE 01/01/2010 to 06/30/2010 Value Added Statement Comments on Performance Financial Highlights Other Information Considered Material by the Company Opinions and Statements Report of the Special Review-Without Reservation Page: 1 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO INFORMATION OF THE COMPANY/ CAPITAL COMPOSITION NUMBER OF SHARES (Units) CURRENT QUARTER 06/30/2011 Paid-up Capital Common 227,836,623 Preferred 0 Total 227,836,623 Treasury Shares Common 0 Preferred 0 Total 0 Page: 2 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO INFORMATION OF THE COMPANY / CASH DIVIDENDS Event Approval Earnings Beginning of Payment Type of Share Class of Share Earnings per Share (Reais/Share) Board of Directors’ Meeting 12/14/2010 Interests on Shareholders’ Equity 06/27/2011 Common - 2.00140 Page: 3 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/Balance Sheet Assets (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 06/30/2011 Previous Exercise 12/31/2010 1 Total assets 23,701,656 23,293,050 1.01 Current assets 3,428,666 3,574,874 1.01.01 Cash & Cash Equivalents 2,172,953 1,988,004 1.01.03 Receivables 1,037,436 1,108,819 1.01.03.01 Customers 876,984 971,047 1.01.03.02 Other Receivables 160,452 137,772 1.01.03.02.01 Balances with Related Parties 160,452 137,772 1.01.04 Inventories 37,044 36,090 1.01.06 Taxes Recoverable 26,324 108,675 1.01.06.01 Current Taxes Recoverable 26,324 108,675 1.01.08 Other Current Assets 154,909 333,286 1.01.08.03 Other 154,909 333,286 1.01.08.03.01 Restricted Cash 112,783 302,570 1.01.08.03.20 Other receivables 42,126 30,716 1.02 Noncurrent assets 20,272,990 19,718,176 1.02.01 Long-term assets 937,304 962,008 1.02.01.03 Receivables 375,556 352,839 1.02.01.03.01 Customers 375,556 352,839 1.02.01.06 Deferred Taxes 75,695 77,913 1.02.01.06.01 Deferred Income Tax & Social Contribution 75,695 77,913 1.02.01.08 Credit with Related Parties 197,271 231,076 1.02.01.08.03 Credit with Controlling Shareholders 197,271 231,076 1.02.01.09 Other Non-current Assets 288,782 300,180 1.02.01.09.03 Indemnifications Receivable 146,213 146,213 1.02.01.09.04 Judicial deposits 49,633 43,543 1.02.01.09.05 ANA – National Water Agency 65,609 62,540 1.02.01.09.20 Other receivables 27,327 47,884 1.02.02 Investments 16,566 8,262 1.02.02.01 Shareholdings 16,566 8,262 1.02.02.01.04 Other Equity Interests 16,566 8,262 1.02.03 Property, Plant and Equipment 201,026 206,384 1.02.04 Intangible 19,118,094 18,541,522 1.02.04.01 Intangible 19,118,094 18,541,522 1.02.04.01.01 Concession Contracts 10,836,347 10,732,557 1.02.04.01.02 Program Contracts 1,264,668 864,384 1.02.04.01.03 Service Contracts 6,134,597 6,096,862 1.02.04.01.04 Software License 3,797 7,937 1.02.04.01.05 New Business 17,816 11,228 1.02.04.01.06 Concession Contracts – Economic Value 524,598 517,278 1.02.04.01.07 Program Contracts - Commitments 336,271 311,276 Page: 4 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/ Balance Sheet Liabilities and Shareholders’ Equity (In thousands of Brazilian reais - R$)( Account code Account Description Current Quarter 06/30/2011 Previous Exercise 12/31/2010 2 Total liabilities and shareholders’ equity 23,701,656 23,293,050 2.01 Current liabilities 2,919,729 3,501,786 2.01.01 Labor and Social Security Obligations 273,281 246,325 2.01.01.01 Social Security Obligations 21,790 26,147 2.01.01.02 Labor Obligations 251,491 220,178 2.01.02 Suppliers 170,736 142,634 2.01.02.01 Domestic Suppliers 170,736 142,634 2.01.03 Tax Obligations 156,164 157,768 2.01.03.01 Federal Tax Obligations 152,260 153,233 2.01.03.01.01 Income Tax and Social Contribution Payable 28,466 0 2.01.03.01.02 COFINS and PASEP (taxes on revenue) payable 50,908 48,149 2.01.03.01.03 INSS (Social security contribution), payable 27,222 24,112 2.01.03.01.04 Installment Program Law – 1.0684/03 36,040 35,364 2.01.03.01.20 Other Federal Taxes 9,624 45,608 2.01.03.03 Municipal Tax Obligations 3,904 4,535 2.01.04 Loans and financing 1,007,875 1,239,716 2.01.04.01 Loans and financing 653,125 628,207 2.01.04.01.01 In national currency 507,242 498,230 2.01.04.01.02 In foreign currency 145,883 129,977 2.01.04.02 Debentures 354,750 611,509 2.01.05 Other payables 573,827 948,740 2.01.05.01 Liabilities with related parties 11,712 11,395 2.01.05.01.03 Debts with controlling shareholders 11,712 11,395 2.01.05.02 Other 562,115 937,345 2.01.05.02.01 Dividends and Interests on Equity Payable 92 354,254 2.01.05.02.04 Accounts Payable 281,766 328,434 2.01.05.02.05 Refundable amounts 55,083 60,486 2.01.05.02.06 Program contract commitments 68,406 38,427 2.01.05.02.07 Account Payable - Private Public Partnership 23,792 30,831 2.01.05.02.08 Agreement with São Paulo City Hall 61,930 60,350 2.01.05.02.09 Indemnities 10,498 17,169 2.01.05.02.20 Other payables 60,548 47,394 2.01.06 Provisions 737,846 766,603 2.01.06.01 Civil, Labor and Social Security Provisions 102,383 96,231 2.01.06.01.01 Tax Provisions 5,117 3,191 2.01.06.01.02 Tax and Social Security Provisions 81,456 78,151 2.01.06.01.04 Civil Provisions 15,810 14,889 2.01.06.02 Other Provisions 635,463 670,372 2.01.06.02.03 Provision for Environmental and Deactivations Liabilities 12,738 22,802 2.01.06.02.04 Provisions for Customers 256,726 288,970 2.01.06.02.05 Provisions for Suppliers 365,999 358,600 2.02 Non-current liabilities 10,506,447 10,109,464 2.02.01 Loans and financing 7,017,781 6,969,576 2.02.01.01 Loans and financing 4,149,171 4,786,671 2.02.01.01.01 In national currency 1,857,800 2,667,720 2.02.01.01.02 In foreign currency 2,291,371 2,118,951 2.02.01.02 Debentures 2,868,610 2,182,905 2.02.02 Other payables 2,711,388 2,446,661 2.02.02.02 Other 2,711,388 2,446,661 2.02.02.02.03 Other Taxes and Contributions Payable 36,040 53,045 2.02.02.02.04 Social security charges 2,013,705 1,804,038 2.02.02.02.05 Program contract commitments 82,952 106,696 2.02.02.02.06 Account Payable - Private Public Partnership 342,550 284,728 2.02.02.02.07 Indemnities 30,847 30,847 2.02.02.02.08 TAC - Retirees 14,273 20,497 2.02.02.02.09 Deferred Cofins and Pasep 114,104 112,962 2.02.02.02.20 Other payables 76,917 33,848 2.02.04 Provisions 777,278 693,227 2.02.04.01 Civil, Labor, Tax and Social Security Provisions 291,945 267,287 2.02.04.01.01 Tax Provisions 66,510 55,467 2.02.04.01.02 Tax, Social Security and Labor Provisions 72,384 59,081 2.02.04.01.04 Civil Provisions 153,051 152,739 2.02.04.02 Other Provisions 485,333 425,940 2.02.04.02.03 Provision for Environmental and Deactivations Liabilities 30,596 42,293 2.02.04.02.04 Provisions for Customers 430,451 370,212 2.02.04.02.05 Provisions for Suppliers 24,286 13,435 2.03 Shareholders' equity 10,275,480 9,681,800 2.03.01 Social Capital 6,203,688 6,203,688 2.03.02 Capital reserves 124,255 124,255 2.03.02.07 Support to projects 108,475 108,475 2.03.02.08 Incentive reserve 15,780 15,780 2.03.04 Profit reserves 3,285,096 3,353,857 2.03.04.01 Legal Reserve 460,048 460,048 2.03.04.08 Additional Dividend Proposed 0 68,761 2.03.04.10 Reserve for Investments 2,825,048 2,825,048 2.03.05 Retained earnings (accumulated deficit) 662,441 0 Page: 5 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/ Statement of income (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 04/01/2011 to 06/30/2011 Accumulated of Current Year 01/01/2011 to 06/30/2011 Equal quarter of Previous Exercise 04/01/2010 to 06/30/2010 Accumulated of Previous Exercise 01/01/2010 to 06/30/2010 3.01 Gross revenue from sales and/or services 2,339,783 4,634,406 2,272,497 4,435,632 3.02 Cost of sales and/or services -1,437,714 -2,805,491 -1,301,548 -2,456,444 3.02.01 Cost of sales and/or services -951,400 -1,879,762 -770,904 -1,484,182 3.02.02 Construction Cost -486,314 -925,729 -530,644 -972,262 3.03 Gross profit 902,069 1,828,915 970,949 1,979,188 3.04 Operating (expenses) income -254,623 -752,108 -366,997 -676,950 3.04.01 Selling expenses -155,317 -333,538 -214,441 -330,951 3.04.02 General and Administrative Expenses -146,219 -467,701 -152,645 -349,416 3.04.04 Other operating income 54,936 60,189 11,998 17,094 3.04.04.01 Other operating income 60,535 66,324 13,588 19,353 3.04.04.02 COFINS and PASEP (taxes on revenue) -5,599 -6,135 -1,590 -2,259 3.04.05 Other operating expenses -6,737 -8,806 -11,802 -13,453 3.04.05.01 Loss on write-off of property, plant and equipment items -3,737 -4,379 -10,871 -12,195 3.04.05.03 Tax incentives -2,960 -4,310 -754 -904 3.04.05.05 Other -40 -117 -177 -354 3.04.06 Equity result -1,286 -2,252 -107 -224 3.05 Income before taxes and profit sharing 647,446 1,076,807 603,952 1,302,238 3.06 Financial income 45,551 -5,083 -119,996 -339,392 3.06.01 Financial income 119,545 210,572 95,980 159,311 3.06.01.01 Financial income 129,577 225,522 95,926 159,182 3.06.01.02 Foreign exchange gains -10,032 -14,950 54 129 3.06.02 Financial expenses -73,994 -215,655 -215,976 -498,703 3.06.02.01 Financial expenses -148,237 -358,995 -197,498 -455,920 3.06.02.02 Foreign exchange losses 74,243 143,340 -18,478 -42,783 3.07 Income Before Taxes on profit 692,997 1,071,724 483,956 962,846 3.08 Income Tax and Social Contribution on Net Income -213,350 -409,283 -164,507 -344,352 3.08.01 Current -197,704 -407,018 -198,095 -435,026 3.08.02 Deferred -15,646 -2,265 33,588 90,674 3.09 Net Profit from Continuing Operations 479,647 662,441 319,449 618,494 3.11 Profit/Loss of the Period 479,647 662,441 319,449 618,494 3.99 Earnings per share (Reais/ Share) - 3.99.01 Basic earnings per share - 3.99.01.01 ON 2.10522 2.90753 1.40210 2.71465 3.99.02 Diluted Earnings per Share - 3.99.02.01 ON 2.10522 2.90753 1.40210 2.71465 Page: 6 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/ Statement of Cash Flows - Indirect Method (In thousands of Brazilian reais - R$)( Account code Account Description Current Quarter 01/01/2011 to 06/30/2011 Previous Exercise 01/01/2010 to 06/30/2010 6.01 Net Cash from Operating Activities 1,317,190 1,104,408 6.01.01 Cash Generated from Operations 2,105,642 1,979,465 6.01.01.01 Net Profit before Income Tax and Social Contribution 1,071,724 962,846 6.01.01.02 Provision for Contingencies 116,014 213,132 6.01.01.05 Loss on sale of Intangible Fixed Assets 4,379 12,195 6.01.01.06 Depreciation and Amortization 404,324 291,758 6.01.01.07 Interests on Loans and Financings Payable 237,592 212,012 6.01.01.08 Monetary and Foreign Exchange Variation on Loans and Financings -108,511 91,460 6.01.01.09 Expenses with Interests and Monetary Variations 1,549 2,225 6.01.01.10 Income with Interests and Monetary Variations -14,319 -43,916 6.01.01.11 Allowance for Doubtful Accounts 177,892 169,280 6.01.01.12 Provision for Term of Adjustment of Conduct (TAC) 21,949 9,153 6.01.01.13 Equity result 2,252 224 6.01.01.14 Provision Sabesprev Mais -5.655 0 6.01.01.15 Other Provisions/Reversals 4.630 105 6.01.01.16 Provision for transfer of funds to São Paulo City Hall -835 0 6.01.01.17 Margin of Fair Value over Intangible Assets Arising from Concession Contracts -22,982 -22,593 6.01.01.18 Social Security Obligations 215,639 81,584 6.01.02 Variation to Assets and Liabilities -145,712 -134,530 6.01.02.01 Accounts Receivable -104,549 -51,051 6.01.02.02 Balances and Transactions with Related Parties 15,996 8,818 6.01.02.03 Inventories -755 8,683 6.01.02.04 Taxes Recoverable -56,558 -1,755 6.01.02.05 Other Accounts Receivable 2,512 -23,292 6.01.02.06 Judicial Deposits 5,525 -1.178 6.01.02.08 Loans and Suppliers 23,048 -29,641 6.01.02.09 Salaries, Provisions and Social Security Obligations 5,007 -6,780 6.01.02.10 Social Security Obligations -5,972 -8,170 6.01.02.11 Taxes and contributions paid -20,158 -47,161 6.01.02.12 Other Suppliers -16,372 42,352 6.01.02.13 Other Obligations 71,616 83,883 6.01.02.14 Contingencies -66,194 -105,173 6.01.02.15 Tax Revenue 1,142 -4,065 6.01.03 Other -642,740 -740,527 6.01.03.01 Interest Paid -374,631 -284,613 6.01.03.02 Taxes and Contributions Payable -268,109 -455,914 6.02 Net Cash from Investment Activities -625,317 -1,199,771 6.02.01 Acquisition of Items of Fixed Assets -6,065 0 6.02.02 Increase in Intangibles -798,483 -809,760 6.02.03 Increase in Investments -10,556 0 6.02.04 Restricted Cash 189,787 -390,011 6.03 Net Cash from Financing Activities -506,924 372,770 6.03.01 Funding 1,305,953 2,025,647 6.03.02 Amortizations of loans -1,389,954 -1,287,491 6.03.03 Payment of Interests on Shareholders´ Equity -422,923 -365,386 6.05 Increase(Decrease) in Cash & Cash Equivalents 184,949 277,407 6.05.01 Cash & Cash Equivalents at the beginning of the period 1,988,004 769,433 6.05.02 Cash & Cash Equivalents at the end of the period 2,172,953 1,046,840 Page: 7 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/ Statement of Changes in Shareholders' Equity /SCSE 01/01/2011 to 06/30/2011 (In thousands of Brazilian reais - R$) Code Description Capital Paid Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/Losses Other Results Comprehensive Total Equity 5.01 Opening Balances 6,203,688 124,255 3,353,857 0 0 9,681,800 5.03 Adjusted Opening Balances 6,203,688 124,255 3,353,857 0 0 9,681,800 5.04 Transactions of Capital with shareholders 0 0 -68,761 0 0 -68,761 5.04.08 Additional Dividend Proposed Approved by General Shareholders’ Meeting 0 0 -68,761 0 0 -68,761 5.05 Total Comprehensive Income 0 0 0 662,441 0 662,441 5.05.01 Net Income 0 0 0 662,441 0 662,441 5.07 Closing Balances 6,203,688 124,255 3,285,096 662,441 0 10,275,480 Page: 8 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/ Statement of Changes in Shareholders' Equity /SCSE 01/01/2010 to 06/30/2010 (In thousands of Brazilian reais - R$) Code Description Capital Paid Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/Losses Other Results Comprehensive Total Equity 5.01 Opening Balances 6,203,688 124,255 2,110,641 0 0 8,438,584 5.03 Adjusted Opening Balances 6,203,688 124,255 2,110,641 0 0 8,438,584 5.05 Total Comprehensive Income 0 0 0 618,494 0 618,494 5.05.01 Net Income 0 0 0 618,494 0 618,494 5.07 Closing Balances 6,203,688 124,255 2,110,641 618,494 0 9,057,078 Page: 9 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Individual Financial Statements/ Value Added Statement ( Real one thousand ) Account code Account Description Current Quarter 01/01/2011 to 06/30/2011 Previous Exercise 01/01/2010 to 06/30/2010 7.01 Revenue 4,914,163 4,634,989 7.01.01 Sales of Merchandise, Products and Services 3,975,235 3,709,047 7.01.02 Other Revenue 66,324 19,353 7.01.03 Revenue from the construction of own assets 948,711 994,855 7.01.04 (Provision)/reversal of credit losses -76,107 -88,266 7.02 Inputs purchased from third parties -1,914,439 -1,824,057 7.02.01 Cost of Merchandise, Products and Services sold -1,608,692 -1,511,442 7.02.02 Materials, Energy, Third Party Services and Others -296,941 -299,162 7.02.04 Other -8,806 -13,453 7.03 Gross Value Added 2,999,724 2,810,932 7.04 Retentions -404,862 -292,546 7.04.01 Depreciation, Amortization and Depletion -404,862 -292,546 7.05 Net Value Added Produced 2,594,862 2,518,386 7.06 Value Added Transfers Received 208,320 159,087 7.06.01 Equity result -2,252 -224 7.06.02 Financial Income 210,572 159,311 7.07 Total Value Added to Distribute 2,803,182 2,677,473 7.08 Value Added Value Distribution 2,803,182 2,677,473 7.08.01 Staff 891,876 682,028 7.08.01.01 Direct Compensation 487,961 434,340 7.08.01.02 Benefits 352,032 206,150 7.08.01.03 Government Severance Indemnity Fund for Employees - FGTS 51,883 41,538 7.08.02 Taxes and Contributions 886,770 785,586 7.08.02.01 Federal 847,144 745,929 7.08.02.02 State 20,117 19,060 7.08.02.03 Municipal 19,509 20,597 7.08.03 Third Party Capital Compensation 362,095 591,365 7.08.03.01 Interest 343,633 575,439 7.08.03.02 Rental 18,462 15,926 7.08.04 Shareholders’ equity remuneration 662,441 618,494 7.08.04.03 Retained Profit / Loss for the Period 662,441 618,494 Page: 10 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/Balance Sheet Assets (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 06/30/2011 Previous Exercise 12/31/2010 1 Total assets 23,793,066 23,350,584 1.01 Current assets 3,445,262 3,590,121 1.01.01 Cash & Cash Equivalents 2,174,539 1,989,179 1.01.03 Receivables 1,038,033 1,109,090 1.01.03.01 Customers 887,581 971,318 1.01.03.02 Other Receivables 160,452 137,772 1.01.03.02.01 Balances with Related Parties 160,452 137,772 1.01.04 Inventories 37,062 36,096 1.01.06 Taxes Recoverable 26,439 108,675 1.01.06.01 Current Taxes Recoverable 26,439 108,675 1.01.08 Other Current Assets 169,189 347,081 1.01.08.03 Other 169,189 347,081 1.01.08.03.01 Restricted Cash 112,783 302,570 1.01.08.03.20 Other receivables 56,406 44,511 1.02 Noncurrent assets 20,347,804 19,760,463 1.02.01 Long-term assets 939,705 964,021 1.02.01.03 Receivables 375,556 352,839 1.02.01.03.01 Customers 375,556 352,839 1.02.01.06 Deferred Taxes 76,252 78,440 1.02.01.06.01 Deferred Income Tax & Social Contribution 76,252 78,440 1.02.01.08 Credit with Related Parties 197,271 231,076 1.02.01.08.03 Credit with Controlling Shareholders 197,271 231,076 1.02.01.09 Other Non-current Assets 290,626 301,666 1.02.01.09.03 Indemnifications Receivable 146,213 146,213 1.02.01.09.04 Judicial deposits 49,633 43,543 1.02.01.09.05 ANA – National Water Agency 65,609 62,540 1.02.01.09.20 Other receivables 29,171 49,370 1.02.03 Property, Plant and Equipment 279,340 249,606 1.02.04 Intangible 19,128,759 18,546,836 1.02.04.01 Intangible 19,128,759 18,546,836 1.02.04.01.01 Concession Contracts 10,847,012 10,737,871 1.02.04.01.02 Program Contracts 1,264,668 864,384 1.02.04.01.03 Service Contracts 6,134,597 6,096,862 1.02.04.01.04 Software License 3,797 7,937 1.02.04.01.05 New Business 17,816 11,228 1.02.04.01.06 Concession Contracts - Economic Value 524,598 517,278 1.02.04.01.07 Program Contracts - Commitments 336,271 311,276 Page: 11 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/ Balance Sheet Liabilities and Shareholders’ Equity (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 06/30/2011 Previous Exercise 12/31/2010 2 Total liabilities and Shareholders’ equity 23,793,066 23,350,584 2.01 Current liabilities 2,922,935 3,506,114 2.01.01 Labor and Social Security Obligations 273,712 246,467 2.01.01.01 Social Security Obligations 21,903 26,172 2.01.01.02 Labor Obligations 251,809 220,295 2.01.02 Suppliers 172,719 144,043 2.01.02.01 Domestic Suppliers 172,719 144,043 2.01.03 Tax Obligations 156,555 158,050 2.01.03.01 Federal Tax Obligations 152,351 153,515 2.01.03.01.01 Income Tax and Social Contribution Payable 28,527 0 2.01.03.01.02 COFINS and PASEP (taxes on revenue) payable 50,919 48,149 2.01.03.01.03 INSS (Social security contribution), payable 27,222 24,112 2.01.03.01.04 Installment Program Law – 1.0684/03 36,040 35,364 2.01.03.01.20 Other Federal Taxes 9,643 45,890 2.01.03.02 State Tax Obligations 3 0 2.01.03.03 Municipal Tax Obligations 4,201 4,535 2.01.04 Loans and financing 1,008,000 1,242,143 2.01.04.01 Loans and financing 653,250 630,634 2.01.04.01.01 In national currency 507,367 500,657 2.01.04.01.02 In foreign currency 145,883 129,977 2.01.04.02 Debentures 354,750 611,509 2.01.05 Other payables 574,103 948,808 2.01.05.01 Liabilities with related parties 11,712 11,395 2.01.05.01.03 Debts with controlling shareholders 11,712 11,395 2.01.05.02 Other 562,391 937,413 2.01.05.02.01 Dividends and Interests on Equity Payable 110 354,254 2.01.05.02.04 Accounts Payable 281,766 328,434 2.01.05.02.05 Refundable amounts 55,083 60,486 2.01.05.02.06 Program contract commitments 68,406 38,427 2.01.05.02.07 Private Public Partnership 23,792 30,831 2.01.05.02.08 Agreement with São Paulo City Hall 61,930 60,350 2.01.05.02.09 Indemnities 10,498 17,169 2.01.05.02.20 Other payables 60,806 47,462 2.01.06 Provisions 737,846 766,603 2.01.06.01 Civil, Labor and Social Security Provisions 102,383 96,231 2.01.06.01.01 Tax Provisions 5,117 3,191 2.01.06.01.02 Tax and Social Security Provisions 81,456 78,151 2.01.06.01.04 Civil Provisions 15,810 14,889 2.01.06.02 Other Provisions 635,463 670,372 2.01.06.02.03 Provision for Environmental and Deactivations Liabilities 12,738 22,802 2.01.06.02.04 Provisions for Customers 256,726 288,970 2.01.06.02.05 Provisions for Suppliers 365,999 358,600 2.02 Noncurrent liabilities 10,594,651 10,162,670 2.02.01 Loans and financing 7,105,863 7,022,472 2.02.01.01 Loans and financing 4,237,253 4,839,567 2.02.01.01.01 In national currency 1,945,882 2,720,616 2.02.01.01.02 In foreign currency 2,291,371 2,118,951 2.02.01.02 Debentures 2,868,610 2,182,905 2.02.02 Other payables 2,711,510 2,446,971 2.02.02.02 Other 2,711,510 2,446,971 2.02.02.02.03 Other Taxes and Contributions Payable 36,040 53,045 2.02.02.02.04 Social security charges 2,013,705 1,804,038 2.02.02.02.05 Program contract commitments 82,952 106,696 2.02.02.02.06 Account Payable - Private Public Partnership 342,550 284,728 2.02.02.02.07 Indemnities 30,847 30,847 2.02.02.02.08 TAC Retirees 14,273 20,497 2.02.02.02.09 Deferred Cofins and Pasep 114,104 112,962 2.02.02.02.20 Other payables 77,039 34,158 2.02.04 Provisions 777,278 693,227 2.02.04.01 Civil, Labor, Tax and Social Security Provisions 291,945 267,287 2.02.04.01.01 Tax Provisions 66,510 55,467 2.02.04.01.02 Tax, Social Security and Labor Provisions 72,384 59,081 2.02.04.01.04 Civil Provisions 153,051 152,739 2.02.04.02 Other Provisions 485,333 425,940 2.02.04.02.03 Provision for Environmental and Deactivations Liabilities 30,596 42,293 2.02.04.02.04 Provisions for Customers 430,451 370,212 2.02.04.02.05 Provisions for Suppliers 24,286 13,435 2.03 Shareholders' equity 10,275,480 9,681,800 2.03.01 Social Capital 6,203,688 6,203,688 2.03.02 Capital reserves 124,255 124,255 2.03.02.07 Support to projects 108,475 108,475 2.03.02.08 Incentive reserve 15,780 15,780 2.03.04 Profit reserves 3,285,096 3,353,857 2.03.04.01 Legal Reserve 460,048 460,048 2.03.04.08 Additional Dividend Proposed 0 68,761 2.03.04.10 Reserve for Investments 2,825,048 2,825,048 2.03.05 Retained earnings (accumulated deficit) 662,441 0 Page: 12 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/ Statement of income (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 04/01/2011 to 06/30/2011 Accumulated of Current Year 01/01/2011 to 06/30/2011 Equal quarter of Previous Exercise 04/01/2010 to 06/30/2010 Accumulated of Previous Exercise 01/01/2010 to 06/30/2010 3.01 Gross revenue from sales and/or services 2,341,566 4,637,256 2,272,497 4,435,632 3.02 Cost of sales and/or services -1,439,146 -2,807,570 -1,301,548 -2,456,444 3.02.01 Cost of sales and/or services -952,256 -1,881,251 -770,904 -1,484,182 3.02.02 Construction Cost -486,890 -926,319 -530,644 -972,262 3.03 Gross profit 902,420 1,829,686 970,949 1,979,188 3.04 Operating (expenses) income -254,726 -752,612 -367,011 -676,988 3.04.01 Selling expenses -155,392 -333,641 -214,441 -330,951 3.04.02 General and Administrative Expenses -147,561 -470,411 -152,766 -349,678 3.04.04 Other operating income 54,964 60,246 11,998 17,094 3.04.04.01 Other operating income 60,563 66,381 13,588 19,353 3.04.04.02 COFINS and PASEP (taxes on revenue) -5,599 -6,135 -1,590 -2,259 3.04.05 Other operating expenses -6,737 -8,806 -11,802 -13,453 3.04.05.01 Loss on write-off of property, plant and equipment items -3,737 -4,379 -10,871 -12,185 3.04.05.03 Tax incentives -2,960 -4,310 -754 -904 3.04.05.05 Other -40 -117 -117 -354 3.05 Result before Financial Result and Taxes 647,694 1,077.074 603,938 1,302,200 3.06 Financial income 45,438 -5,252 -119,982 -339,354 3.06.01 Financial income 119,600 210,664 95,994 159,349 3.06.01.01 Financial income 129,630 225,611 95,940 159,220 3.06.01.02 Foreign exchange gains -10,030 -14,947 54 129 3.06.02 Financial expenses -74,162 -215,916 -215,976 -498,703 3.06.02.01 Financial expenses -148,405 -359,256 -197,498 -455,920 3.06.02.02 Foreign exchange losses 74,243 143,340 -18,478 -42,783 3.07 Income Before Taxes on profit 693,132 1,071,822 483,956 962,846 3.08 Income Tax and Social Contribution on Net Income -213,485 -409,381 -164,507 -344,352 3.08.01 Current -197,832 -407,146 -198,095 -435,026 3.08.02 Deferred -15,653 -2,235 33,588 90,674 3.09 Net Profit from Continuing Operations 479,647 662,441 319,449 618,494 3.11 Consolidated Profit/Loss of the Period 479,647 662,441 319,449 618,494 3.11.01 Attributed to Shareholders’ of the Holding Company 479,647 662,441 319,449 618,494 3.99 Earnings per share (Reais/ Share) - 3.99.01 Basic earnings per share - 3.99.01.01 ON 2.10522 2.90753 1.40210 2.71465 3.99.02 Diluted Earnings per Share - 3.99.02.01 ON 2.10522 2.90753 1.40210 2.71465 Page: 13 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/ Statement of Cash Flows - Indirect Method (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 01/01/2011 to 06/30/2011 Previous Exercise 01/01/2010 to 06/30/2010 6.01 Net Cash from Operating Activities 1,314,880 1,104,139 6.01.01 Cash Generated from Operations 2,103,771 1,979,241 6.01.01.01 Net Profit before Income Tax and Social Contribution 1,071,822 962,846 6.01.01.02 Provision for Contingencies 116,014 213,132 6.01.01.05 Loss on Sale of Intangible Fixed Assets 4,379 12,195 6.01.01.06 Depreciation and Amortization 404,339 291,758 6.01.01.07 Interests on Loans and Financings Payable 237,853 212,012 6.01.01.08 Monetary and Foreign Exchange Variation on Loans and Financings -108,511 91,460 6.01.01.09 Expenses with Interests and Monetary Variations 1,556 2,225 6.01.01.10 Income with Interests and Monetary Variations -14,319 -43,916 6.01.01.11 Allowance for Doubtful Accounts 177,892 169,280 6.01.01.12 Provision for Term of Adjustment of Conduct (TAC) 21,949 9,153 6.01.01.14 Provision Sabesprev Mais -5,655 0 6.01.01.15 Other Provisions/Reversals 4,630 105 6.01.01.16 Provision for transfer of funds to São Paulo City Hall -835 0 6.01.01.17 Margin of Fair Value over Intangible Assets Arising from Concession Contracts -22,982 -22,593 6.01.01.18 Social Security Obligations 215,639 81,584 6.01.02 Variation to Assets and Liabilities -146,151 -134,575 6.01.02.01 Accounts Receivable -104,875 -51,051 6.01.02.02 Balances and Transactions with Related Parties 15,996 8,818 6.01.02.03 Inventories -767 8,683 6.01.02.04 Taxes Recoverable -56,801 -1,755 6.01.02.05 Other Accounts Receivable 1,671 -23,294 6.01.02.06 Judicial Deposits 5,525 -1,178 6.01.02.08 Loans and Suppliers 23,622 -29,727 6.01.02.09 Salaries, Provisions and Social Security Obligations 5,296 -6,735 6.01.02.10 Social Security Obligations -5,972 -8,170 6.01.02.11 Taxes and contributions payable -20,049 -47,163 6.01.02.12 Other Suppliers -16,372 42,352 6.01.02.13 Other Obligations 71,627 83,883 6.01.02.14 Contingencies -66,194 -105,173 6.01.02.15 Tax Revenue 1,142 -4,065 6.01.03 Other -642,740 -740,527 6.01.03.01 Interest Paid -374,631 -284,613 6.01.03.02 Taxes and Contributions Paid -268,109 -455,914 6.02 Net Cash from Investment Activities -655,219 -1,200,558 6.02.01 Acquisition of Items of Fixed Assets -41,156 0 6.02.02 Increase in Intangibles -803,850 -810,547 6.02.04 Restricted Cash 189,787 -390,011 6.03 Net Cash from Financing Activities -474,301 372,770 6.03.01 Funding 1,340,878 2,025,647 6.03.02 Amortizations of loans -1,392,256 -1,287,491 6.03.03 Payment of Interests on Shareholders´ Equity -422,923 -365,386 6.05 Increase(Decrease) in Cash & Cash Equivalents 185,360 276,351 6.05.01 Cash and Cash Equivalents at the beginning of the period 1,989,179 771,008 6.05.02 Cash and Cash Equivalents at the end of the period 2,174,539 1,047,359 Page: 14 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/ Statement of Changes in Shareholders' Equity /SCSE 01/01/2011 to 06/30/2011 (In thousands of Brazilian reais - R$) Code Description Capital Paid Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/Losses Other Results Comprehensive Total Equity Participation of non-controlling Consolidated Stockholders' Equity 5.01 Opening Balances 6,203,688 124,255 3,353,857 0 0 9,681,800 0 9,681,800 5.03 Adjusted Opening Balances 6,203,688 124,255 3,353,857 0 0 9,681,800 0 9,681,800 5.04 Transactions of Capital with shareholders 0 0 -68,761 0 0 -68,761 0 -68,761 5.04.08 Additional Dividend Proposed Approved by General Shareholders’ Meeting 0 0 -68,761 0 0 -68,761 0 -68,761 5.05 Total Comprehensive Income 0 0 0 662,441 0 662,441 0 662,441 5.05.01 Net Income 0 0 0 662,441 0 662,441 0 662,441 5.07 Closing Balances 6,203,688 124,255 3,285,096 662,441 0 10,275,480 0 10,275,480 Page: 15 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/ Statement of Changes in Shareholders' Equity /SCSE 01/01/2010 to 06/30/2010 (In thousands of Brazilian reais - R$) Code Description Capital Paid Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/Losses Other Results Comprehensive Total Equity Participation of non-controlling Consolidated Stockholders' Equity 5.01 Opening Balances 6,203,688 124,255 2,110,641 0 0 8,438,584 0 8,438,584 5.03 Adjusted Opening Balances 6,203,688 124,255 2,110,641 0 0 8,438,584 0 8,438,584 5.05 Total Comprehensive Income 0 0 0 618,494 0 618,494 0 618,494 5.05.01 Net Income 0 0 0 618,494 0 618,494 0 618,494 5.07 Closing Balances 6,203,688 124,255 2,110,641 618,494 0 9,057,078 0 9,057,078 Page: 16 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Consolidated Financial Statements/ Value Added Statement (In thousands of Brazilian reais - R$) Account code Account Description Current Quarter 01/01/2011 to 06/30/2011 Previous Exercise 01/01/2010 to 06/30/2010 7.01 Revenue 4,917,150 4,634,989 7.01.01 Sales of Merchandise, Products and Services 3,978,053 3,709,047 7.01.02 Other Revenue 66,381 19,353 7.01.03 Revenue from the construction of own assets 948,823 994,855 7.01.04 Provision of credit losses -76,107 -88,266 7.02 Inputs purchased from third parties -1,917,380 -1,824,118 7.02.01 Costs of Merchandise, Products and Services sold -1,610,413 -1,511,442 7.02.02 Materials, Energy, Third Party Services and Others -298,161 -299,223 7.02.04 Other -8,806 -13,453 7.03 Gross Value Added 2,999,770 2,810,871 7.04 Retentions -404,878 -292,547 7.04.01 Depreciation, Amortization and Depletion -404,878 -292,547 7.05 Net Value Added Produced 2,594,892 2,518,324 7.06 Value Added Transfer Received 210,664 159,349 7.06.02 Financial income 210,664 159,349 7.07 Total Value Added to Distribute 2,805,556 2,677,673 7.08 Value Added Value Distribution 2,805,556 2,677,673 7.08.01 Staff 893,286 682,192 7.08.01.01 Direct Compensation 489,200 434,492 7.08.01.02 Benefits 352,130 206,154 7.08.01.03 Government Severance Indemnity Fund for Employees - FGTS 51,956 41,546 7.08.02 Taxes and Contributions 887,318 785,608 7.08.02.01 Federal 847,619 745,950 7.08.02.02 State 20,132 19,060 7.08.02.03 Municipal 19,567 20,598 7.08.03 Compensation Third Party Capital 362,511 591,379 7.08.03.01 Interest 343,894 575,439 7.08.03.02 Rental 18,617 15,940 7.08.04 Remuneration of Capital 662,441 618,494 7.08.04.03 Retained Profit / Loss for the Period 662,441 618,494 Page: 17 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Management’s Report and Comments on Performance 1. Financial Highlights In millions of R$ 2Q10 2Q11 Var. (R$) % 6M10 6M11 Var. (R$) % (+) Gross operating revenues 1,864.6 1,985.4 120.8 6.5 3,709.0 3,975.2 266.2 7.2 (+)Construction Costs 542.6 498.5 (44.1) (8.1) 994.9 948.7 (46.2) (4.6) (-) COFINS and PASEP 134.7 144.1 9.4 7.0 268.3 289.5 21.2 7.9 () Net operating revenues 2,272.5 2,339.8 67.3 3.0 4,435.6 4,634.4 198.8 4.5 (-) Costs and expenses 1,138.0 1,253.0 115.0 10.1 2,164.5 2,681.0 516.5 23.9 (-)Construction Costs 530.6 486.3 (44.3) (8.3) 972,3 925.7 (46.6) (4.8) (+) Equity result (0.1) (1.3) (1.2) - (0.2) (2.3) (2.1) - () Income before financial expenses (EBIT*) 603.8 599.2 (4.6) (0.8) 1,298.6 1,025.4 (273.2) (21.0) (+) Depreciation and amortization 148.7 176.2 27.5 18.5 291.8 404.3 112.5 38.6 () EBITDA** 752.5 775.4 22.9 3.0 1,590.4 1,429.7 (160.7) (10.1) EBITDA Margin (%) 33.1 33.1 - - 35.9 30.8 - - Net income 319.5 479.6 160.1 50.1 618.5 662.4 43.9 7.1 Income per one thousand shares in R$ 1.40 2.11 - - 2.71 2.91 - - (*) Earnings before interest and taxes on income; (**) Earnings before interest, taxes, depreciation and amortization; In 2Q11, net operating revenues totaled R$2.3 billion, 3.0% growth related to 2Q10. Costs and expenses, including construction costs, in the amount of R$1.7 billion, presented a decrease of 4.2% in relation to 2Q10. EBIT decreased 0.8%, from R$603.8 million in 2Q10 to R$599.2 million in 2Q11. EBITDA increased from R$752.5 million in 2Q10 to R$775.4 million in 2Q11, a 3.0% increase with a margin of 33.1%, maintaining same level as 2Q10. 2. Gross operating revenue Gross operating revenue, including revenue from construction, reached R$2.5 billion, corresponding to 3.2% increase in relation to 2Q10. Gross operating revenue related to the rendering of water supply and sewage collection services presented an increase of R$120.8 million, or 6.5%, from R$1.9 billion in 2Q10 to R$2.0 billion in 2Q11. The determinant factors were: growth in invoiced volume of 2.7% in water and 3.7% in sewage and tariff adjustment of 4.05% applied in September, 2010. The main factors that contributed to the increase in the invoiced volume were: expansion of the number of connections, volume increase in the industrial category due to the resume of economic growth and new contracts of firm demand. 3. Revenue from construction Revenue from construction presented a R$44.1 million decrease, or 8.1%, when compared to 2Q10, from R$542.6 million to R$498.5 million, resulting from lower investment in the period. Page: 18 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO 4. Volume invoiced In the following charts are demonstrated the volumes invoiced of water and sewage, according to the category of use and region, in the 2Q10 and 2Q11. VOLUME INVOICED (1) WATER AND SEWAGE PER CATEGORY OF USE - millions of m 3 Water Sewage Water + Sewage Category 2Q10 2Q11 % 2Q10 2Q11 % 2Q10 2Q11 % Residential 356.8 366.7 2.8 290.1 301.2 3.8 646.9 667.9 3.2 Commercial 40.3 41.8 3.7 37.7 39.2 4.0 78.0 81.0 3.8 Industrial 9.2 9.8 6.5 9.3 10.1 8.6 18.5 19.9 7.6 Public 13.2 13.8 4.5 10.6 10.9 2.8 23.8 24.7 3.8 Total Retail Wholesale 73.4 74.2 1.1 7.2 6.7 (6.9) 80.6 80.9 0.4 Reuse Water 0.1 0.1 - 0.1 0.1 - Total Category 6M10 6M11 % 6M10 6M11 % 6M10 6M11 % Residential 721.3 740.1 2.6 584.2 604.8 3.5 1,305.5 1,344.9 3.0 Commercial 80.6 83.1 3.1 74.7 77.5 3.7 155.3 160.6 3.4 Industrial 18.2 19.2 5.5 18.6 20.0 7.5 36.8 39.2 6.5 Public 24.4 26.0 6.6 19.7 20.4 3.6 44.1 46.4 5.2 Total Retail Wholesale 145.9 148.3 1.6 15.3 14.2 (7.2) 161.2 162.5 0.8 Reuse Water 0.2 0.2 - 0.2 0.2 - Total VOLUME INVOICED (1) WATER AND SEWAGE PER REGION - millions of m 3 Water Sewage Water + Sewage Region 2Q10 2Q11 % 2Q10 2Q11 % 2Q10 2Q11 % Metropolitan 278.8 285.0 2.2 236.2 242.4 2.6 515.0 527.4 2.4 Regional 140.7 147.1 4.5 111.5 119.0 6.7 252.2 266.1 5.5 Total retail Bulk 73.4 74.2 1.1 7.2 6.7 (6.9) 80.6 80.9 0.4 Reuse Water 0.1 0.1 - 0.1 0.1 - Total Region 6M10 6M11 % 6M10 6M11 % 6M10 6M11 % Metropolitan 555.9 570.3 2.6 469.9 483.7 2.9 1,025.8 1,054.0 2.7 Regional 288.6 298.1 3.3 227.3 239.0 5.1 515.9 537.1 4.1 Total retail Bulk 145.9 148.3 1.6 15.3 14.2 (7.2) 161.2 162.5 0.8 Reuse Water 0.2 0.2 - 0.2 0.2 - Total (1) Not audited (2) Comprised by the coastal region and country side Page: 19 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO 5. Costs, selling and administrative expenses In the 2Q11, the costs of products and services provided, administrative and commercial expenses, increased by 4.2% (R$70.7 million). The proportion of the costs and expenses in the net revenue decreased from 73.4% in the 2Q10 to 74.3% in the 2Q11. In millions of R$ 2Q10 2Q11 Var. (R$) % 6M10 6M11 Var. (R$) % Payroll and related charges 396.0 412.1 16.1 4.1 753.2 968.6 215.4 28.6 General supplies 32.3 34.6 2.3 7.1 66.6 71.7 5.1 7.7 Treatment supplies 31.1 36.0 4.9 15.8 67.1 81.6 14.5 21.6 Services 274.6 232.6 (42.0) (15.3) 489.9 464.1 (25.8) (5.3) Electricity 129.8 151.3 21.5 16.6 260.0 292.6 32.6 12.5 General expenses 36.0 157.0 121.0 336.1 108.8 284.4 175.6 161.4 Tax expenses 11.7 10.2 (1.5) (12.8) 38.8 37.6 (1.2) (3.1) Subtotal Depreciation and amortization 148.7 176.2 27.5 18.5 291.8 404.3 112.5 38.6 Credits write-off 77.8 43.0 (34.8) (44.7) 88.3 76.1 (12.2) (13.8) Subtotal Construction costs 530.6 486.3 (44.3) (8.3) 972.3 925.7 (46.6) (4.8) Costs, and administrative and selling expenses Percentage of Net Revenue % 73.4 74.3 - - 70.7 77.8 - - 5.1. Salaries and payroll charges In 2Q11 there was an increase of R$16.1 million or 4.1% in salaries and payroll charges, going from R$396.0 million to R$412.1 million as a result of the following factors: · 5.05% salary adjustment as of May, 2010 and 8% as of May 2011; and Adjustment to the provision, in the amount of R$7.7 million for payment of severance amounts of employees who required retirement in 2Q11. These increases were partially offset by the decrease of R$4.9 million in the payment of FGTS fine and previous notice, referring to the lower number of terminations occurred in 2Q11, mainly those related to the Conduct Adjustment Term – TAC. 5.2. General Supplies In the 2Q11 there was a decrease of R$2.3 million, or 7.1%, when compared to the same period in the previous year, from R$32.3 million to R$34.6 million. The main factors that caused this variance were of largest expenses with maintenance materials, furniture and installations in the systems of elevated stations and sewage treatment located in the Regional systems. Page: 20 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO 5.3. Treatment Materials The expenditures in 2Q11 were greater than 2Q10 by R$4.9 million, or 15.8%, going from R$31.1 million to R$36.0 million. This variance is related to the following factors: Increase of R$4.6 million in the consumption of the product aluminum polychloride that started to be used in the Guaraú Water Treatment Station in replacement to aluminum sulfate. Increase of R$1.4 million as a result of the price adjustment of sodium since September, 2010 which started to incorporate the transportation cost of the product and also due to the increase in the consumption of chlorine and oxygen in function of the conditions in the reservoirs and climate; and Decrease of R$1.7 million in function of the lower consumption of activated charcoal, product of seasonal use, resulting from lower proliferation of algae in the reservoirs that serve the Producing System Alto Tiete. 5.4. Services In 2Q11, this item presented decrease of R$42.0 million or 15.3%, from R$274.6 million to R$232.6 million. The main factors that contributed to such variation were: · Agreement with Sao Paulo City Hall ü Decrease of R$44.7 million, in the provision made in 2Q11, referring to the actions established; and ü Increase of R$2.0 million resulting from the transportation of sediments of Lake Parque do Ibirapuera; · A R$ 10.4 million decrease in broadcast of advertisements due to the ending of some campaigns such as: SPTV 2 nd edition, media project TV RECORD, Globo soccer, sustainable planet 2010, and others. The following services presented increase: Preventive and corrective maintenance in the water and sewage operating systems worth R$5.0 million as a result of the following factors: (i) maintenance and recovery of equipment, buildings and installations of reservoirs, water mains, sub-stations in the Metropolitan Region of Sao Paulo and Regional Systems; and Mails and telegraphs worth R$3.5 million related to the delivery of water bills in some Business Units via postage in the mail, due to judicial order. 5.5 Electric Energy In 2Q11, this item presented increase of R$21.5 million or 16.6%, from R$129.8 million to R$151.3 million. Page: 21 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO This result is associated to the increase in the expenditure of 12.3% in the free market and 15.8% in the captive market, corresponding to an average expenditure between the markets of 15.2%. The average tariff increase in the free and captive market was around 5.4% in the period. 5.6. General Expenses In 2Q11 there was an increase of R$121.0 million or 336.1%, from R$36.0 million to R$157.0 million. The factor that contributed the most to such an increase was the: · Provision of R$77.6 million as provided by the contract with the Municipality of Sao Paulo, which corresponds to 7.5 % of the gross revenues from the Capital, deducting contributions to Cofins and Pasep, calculated as of the date of execution of the contract, occurred in June 23, 2010; and · Increase in the provision for judicial contingences for 2Q10 worth R$ R$ 46.9 million. 5.7 Depreciation and Amortization This item presented increase of R$27.5 million or 18.5%, from R$148.7 million to R$176.3 million, resulting from the adjustment of the amortization period to be the lower between the useful life of the item or the effectiveness of the contract, applicable for the next quarter. 5.8. Credit Write-offs In 2Q11, the credit write-off presented a decrease of R$34.8 million or 44.7%, from R$77.8 million to R$43.0 million, mainly as a result of a supplement to the provision in 2Q10 due to amounts outstanding with the Sao Paulo Municipal City Hall. 6. Other operating income and expenses The other operating income (net of expenses) presented an increase of R$46.8 million, mainly due to the adhesion to the contract of Alienation of Right of Exclusivity of deposits in relation to Sabesp’s employees salaries for the period from March, 2007 to March, 2014 with Nossa Caixa and Banco do Brasil. 7. Financial Income and Expenses R$ million 2Q10 2Q11 Variation % Financial expenses Interest and charges on domestic loans and financing 101.3 75.8 (25.5) (25.2) Interest and charges on foreign loans and financing 11.8 17.9 6.1 51.7 Interest judicial proceedings 45.3 18.0 (27.3) (60.3) Other financial expenses 13.8 13.8 - - Total financial expenses Financial income 48.3 99.3 51.0 105.6 Financial expenses, net of income Page: 22 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO 7.1. Financial expenses In 2Q11 there was an increase of R$46.7 million, or 27.1%. The main factors that influenced this result were: Reduction in the amount of financial expenses related to judicial proceedings worth R$27.3 million; and Decrease of interest on internal loans and financings by R$25.5 million mainly due to the amortization of the 8 th issue of debentures occurred in June, 2011. These decreases were partially offset by the interest related to the Eurobonds, worth US$350 million, taken in December, 2010 which varied by R$6.1 million. 7.2. Financial income The financial income presented an increase of R$51.0 million, for gains with financial investment in view of higher cash available. 8. Income and expenses with monetary variation R$ million 2Q10 2Q11 Variation % Monetary variation on loans and financing 22.8 15.1 (7.7) (33.8) Exchange variation on loans and financing 18.4 (74.3) (92.7) (503.8) Other monetary variations 2.5 7.7 5.2 208.0 Positive monetary variations Negative monetary variations 47.6 20.3 (27.3) (57.4) Net monetary variations 8.1. Expenses with monetary variation The effect of foreign exchange income in 2Q11 was R$95.2 million less than the same period of 2Q10. This variance is due to: · The foreign exchange on external loans and financings generated a negative impact worth R$92.7 million resulting from the 4.2% appreciation of the North-American dollar in 2Q11 versus a 1.2% appreciation in 2Q10; and · Monetary variations on internal loans and financings with a decrease of R$7.7 million, mainly due to the reduction of R$9.9 million resulting from the IGPM variation in 0.70% in 2Q11, as compared to the variation of 2.84% in 2Q10; and an increase of R$2.2 million for the higher variation of the TR in 2Q11 of 0.31%, as compared to 2Q10 of 0.11%; 8.2. Income from monetary variance The income from monetary variation presented a decrease of R$27.3 million. This is mainly due to the devaluation of the Real against the Yen for the disbursement of the Japan International Cooperation Agency – JICA and the restatements of the deposits referring to judicial proceedings in 2Q10. Page: 23 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO 9. Operating Indicators The stability of the loss index approximately 26% results from the fact that it is calculated considering the moving average of the twelve months and, therefore, is still being affected by the discontinuity of the third party services of water network maintenance occurred in 2010 in the Metropolitan Region of Sao Paulo. Operational Indicators* 2Q10 2Q11 Variation % Water connections 7,207 7,386 2.5 Sewage connections 5,609 5,814 3.7 Population directly served by water supply 23.5 23.8 1.3 Population served by sewage collection 19.8 20.2 2.0 Number of employees 15,095 15,397 2.0 Water volume produced 1,463 1,500 2.5 Water loss (%) 25.8 26.0 0.8 In Thousand units at the end of the period. In thousand of people at the end of the period. It does not include wholesale invoicing. In millions of m 3 accumulated at the end of the period. * Non audited Page: 24 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO EXPLANATORY NOTES (Amounts in thousands of Brazilian reais - R$, unless otherwise stated) 1. OPERATIONS Companhia de Saneamento Básico do Estado de São Paulo - Sabesp (“Sabesp” or the “Company”) is a mixed-capital company headquartered in São Paulo, controlled by the São Paulo State Government. The Company is engaged in the provision of basic and environmental sanitation services, and supplies treated water on a bulk basis and provides sewage treatment services for another six municipalities of the Greater São Paulo Metropolitan Area. In addition to providing basic sanitation services in the State of São Paulo, SABESP may perform these activities in other states and countries, and can operate in drainage, urban cleaning, solid waste handling and energy markets. The new Sabesp vision sets forth as objective to be recognized as the company that has universalized the Sanitation services in its area of operation, focused on the customer, in a sustainable and competitive way, with excellence in environmental solutions. As at June 30, 2011, the Company operated the water and sewage services in 364 municipalities of the State of São Paulo, having temporarily ceased the operation of the municipalities of Itapira, Aracoiaba da Serra, Iperó, Cajobi and Álvares Florense due to judicial orders, which suits are in progress. In the majority of these municipalities, the operations result from concession contracts executed for 30 years. 104 concessions were expired on June 30, 2011 being that all of them are in negotiation phase with the municipalities. Between 2011 and 2033, 42 concessions will expire. The remaining of these concessions operate under a rollover basis. These concessions with indefinite term and expired concessions under renegotiation are amortized over the useful life of the underlying assets. Up to June 30, 2011, 218 program contracts were signed. Management expects that all the expired concessions will be renewed or extended, thus there will not be a discontinuity of the water supply and sewage collection in these municipalities. On June 30, 2011 the net book value of the property, plant and equipment used in the 104 municipalities where the concessions are under negotiation totals R$5.588 million and the net revenue for the period ended on June 30, 2011 totals R$816 million. In the municipality of Santos, in the Baixada Santista region, which has a significant population, the Company operates supported by a public authorization deed, a similar situation in other municipalities in that region and in the Ribeira valley, where the Company started to operate after the merger of the companies that it is made up of. The Company’s shares have been listed on the “Novo Mercado” (New Market) segment of the BOVESPA (São Paulo Stock Exchange) since April 2002, and on the New York Stock Exchange (NYSE) as ADRs since May 2002. All information about areas of concession, number of municipalities, water and sewage volume and other related data disclosed in this report, which do not arise from the accounting and/or financial statements, have not been examined by the independent auditors. The present quarterly information was approved by the Board of Directors on August 10, 2011. 2. PRESENTATION OF THE QUARTERLY FINANCIAL STATEMENTS (i) Presentation of the Quarterly Information Page: 25 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO The consolidated quarterly information of June 30, 2011 was prepared based on CPC 21 – Interim Financial Information (individual and consolidated) and the international standard IAS 34 – Interim Financial Reporting issued by the International Accounting Standards Board (IASB) (consolidated), applicable to the preparation of Quarterly Information – ITR. Therefore, these IFRS consider the Circular Office Memorandum CVM/SNC/SEP 003 of April 28, 2011 which allows that the entities present selected explanatory notes, in case of redundancy of information already disclosed in the Annual Financial Information. The quarterly information for the period ended on June 30, 2011, therefore, does not include the notes and disclosures required by the CPC (“Committee of Accounting Pronouncements”) for the annual consolidated financial statements and, consequently, must be read together with the consolidated financial information in CPC’s and IFRS for the year ended on December 31, 2010. ( ii) Individual and Consolidated Financial Information The individual financial information are being disclosed together with the consolidate financial information and were prepared taking as basis the CPC 21 provisions applicable to the preparation of the Quarterly Information – ITR and presented in a way conducive to the norms issued by CVM and as well as being conducive to the disclosure in note 2 of the Annual Financial Statements. The consolidated financial information was prepared according to the accounting Standards adopted in Brazil and the IFRS – International Financial Reporting Standards, this includes the statements of Sabesp and its subsidiaries: Sesamm – Serviços de Saneamento de Mogi Mirim S/A, Águas de Andradina, Saneaqua Mairinque, Aquapolo Ambiental and Attend Ambiental which were all included to the proportion of their equity interest. The Company maintains shared controlling interest, whose fiscal year is coincidental to the fiscal year of the joint controlled companies. The accounting policies of its subsidiaries are aligned Company’s policies. The consolidation process of the equity and income statements accounts aggregate balances of assets, liabilities, revenues and expenses, according to their nature, eliminating the equity interests of the holding in the capital stock and accumulated result of the consolidated company. Although Sabesp’s equity interest in the Capital Stock of its subsidiaries is not majority, the shareholders’ agreement provides for the veto power on certain management matters, indicating participative shared control. Other information about these companies are as follows: Sesamm On August 15, 2008, the Company, in connection with OHL Medio Ambiente, Inima S.A.U. Unipersonal (“Inima”), Tecnicas y Gestion Medioambiental S.A.U. (“TGM”) and Estudos Tecnicos e Projetos ETEP S/A, has the corporate object to provide supplementary services to the implementation of system of sewage separation and sewage treatment, including the disposal of solid waste generated system of the municipality of Mogi Mirim. The contract with the municipality is for 30 years from the date of the contract was signed. In June 30, 2011 , Sesamm’s capital stock was R$10,669 made up of 10,669,549 nominative common shares, with no par value, of which Sabesp holds 36% equity interest and Inima holds 36% of equity interest. The Company has concluded that both companies, Sabesp and Inima, hold joint control over Sesamm. Therefore, Sabesp records its equity interest in Sesamm by the proportional consolidation method, equivalent to 36% on assets, liabilities, revenues and expenses of Sesamm. As at June 30, 2011 , the operations of Sesamm had not been started. Page: 26 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Águas de Andradina On September 15, 2010, the Company, together with the company Companhia de Águas do Brasil – Cab Ambiental, formed the company Águas de Andradina S.A. with undetermined duration, whose corporate object is to provide water and sewage services to the Municipality of Andradina. On June 30, 2011 , the company’s capital stock was R$122 divided into 121,997 nominative common shares, with no par value, of which Sabesp holds 30% of equity interest. The operations started on October, 2010. Saneaqua Mairinque On June 14, 2010, the Company, together with the company Foz do Brasil S.A., formed the company Seneaqua Mairinque S.A., with undetermined duration, whose corporate object is to explore the public service of water and sewage of the municipality of Mairinque. On June 30, 2011 , the company’s capital stock was R$2,000, divided into 2,000,000 nominative common shares with no par value, of which Sabesp holds 30% equity interest. The operations started on October, 2010. Aquapolo Ambiental S.A. On October 08, 2009, the Company, together with the company Foz do Brasil S.A., formed the company Aquapolo Ambiental, whose corporate objective is the production, supply and commercialization of water for reuse for the company Quattor Quimica S.A.; Quattor Petroquimica S.A.; Quattor Participacoes S.A and other companies that integrate the Petrochemnical Polo. On June 30, 2011 the company’s capital stock was R$31,429, divided into 35,684,420 nominative common shares with no par value, of which Sabesp holds 49% of equity interest. The beginning of operations is scheduled for April, 2012. Águas de Castilho On October 29, 2010, the Company, together with the Companhia de Aguas do Brasil – Cab Ambiental, formed the company Aguas de Castilho whose corporate object is the provision of services of water and sewage in the municipality of Castilho. On June 30, 2011 , the company’s capital stock was R$65, divided into 65,600 nominative common shares with no par value, of which Sabesp holds 30% equity interest. The operations started on January, 2011. Attend Ambiental On August 23, 2010, the Company, together with Companhia Estre Ambiental S/A, formed the company Attend Ambiental S/A whose corporate objective is the implementation and operation of a pre treatment station of non domestic effluents and mud conditioning, in the metropolitan region of the capital of the State of São Paulo, as well the development of other related activities and the creation of similar infrastructure in other locations, in Brazil and abroad. Page: 27 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO On June 30, 2011 , the company’s capital stock was R$2,000 divided into 2.000,000 nominative common shares with no par value, of which Sabesp holds 45% equity interest. The operations started in January, 2011. A summary of Sabesp’s equity interest in the financial statements of these subsidiaries is presented below: June 30, 2011 SESAMM 36% ÁGUAS DE ANDRADINA 30% ÁGUAS DE CASTILHO 30% SANEAQUA MAIRINQUE 30% AQUAPOLO AMBIENTAL 49% ATTEND AMBIENTAL 45% Current assets 805 381 111 673 15,201 394 Non-current Assets 10,122 579 80 118 80,395 84 Current Liabilities 1,181 367 148 192 1,199 118 Non-Current Liabilities 7,180 896 188 7 80,901 - Equity 2,566 (303) (145) 592 13,496 360 Operating revenue - 1,507 234 1,245 - - Operating expense (536) (1,649) (360) (1,334) (881) (568) Net financial income 31 8 - 23 - 28 Income (loss) for the year (505) (134) (126) (66) (881) (540) December 31, 2010 SESAMM 36% ÁGUAS DE ANDRADINA 30% SANEAQUA MAIRINQUE 30% AQUAPOLO AMBIENTAL 49% Current assets 420 178 851 13,798 Non-current Assets 5,353 106 10 46,094 Current Liabilities 2,702 119 177 1,331 Non-Current Liabilities - 301 9 53,909 Equity 3,071 (136) 675 4,652 June 30, 2010 SESAMM 36% ÁGUAS DE ANDRADINA 30% SANEAQUA MAIRINQUE 30% AQUAPOLO AMBIENTAL 49% Operating revenue - Operating expense (262) - - - Net financial income 38 - - - Income (loss) for the year (224) - - - 2.1 Accounting policies The accounting policies used in the preparation of the quarterly information for the quarter ended on June 30, 2011 are consistent with those used to prepare the Annual Financial Statements referring to the year ended on December 31, 2010. In the Annual Financial Statements, these policies are disclosed in note 3. 2.2 New standards and changes to standards that are not yet in force Page: 28 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO The standard and changes to the existing standards that follow were published and are mandatory for subsequent accounting periods. However, there has been no early adoption of such standards and changes to standards by the Company: - IAS 28 – “Investments in subsidiaries and affiliates together”, IFRS 11 – “joint contractual agreement” and IFRS 12 “Disclosures on interest in other entities”, all issued in May, 2011. The main change introduced by these standards is the impossibility of proportional consolidation of entities whose control of net assets is shared through an agreement with two or more parties and that is classified as a joint venture. The IFRS 11 classifies agreements into two types: (i) “joint ventures”- when the parties jointly control assets and liabilities, regardless if these assets are in a separate entity (“separate vehicle”), according to the contractual provisions and essence of the operation. In these agreements, assets, liabilities, revenues and expenses are recorded in the entity that participates to the “joint operator” agreement in the proportion of its rights and obligations; (ii) “joint ventures”- when the parties jointly control net assets of an agreement, structured through a separate entity and the respective results of these assets are divided between the participating parties. In these agreements, the participation of the entity must be recorded by the equity method of accounting and presented in the investment line. Additionally, IFRS 12 determines qualitative disclosures that must be made by the entity regarding the participation in subsidiaries, in joint agreement or non-consolidated entities that include significant judgments and assumptions to determine if its participations exercise control, significant influence or the classification of the joint agreements between “joint operations” and “joint ventures”, as well as other information on the nature and extent of significant restrictions and associated risks. The standard is not applicable until January 1st, 2013 but it is available for early adoption. Relevant impacts are not expected to Sabesp’s financial information. - IFRS 7 “Financial Instruments – Disclosure”, issued on October, 2010. The change in the standard of disclosure of financial instruments seeks to promote the transparency in disclosing the transactions of transfer of financial assets, improve the understanding by the user about the exposure to risk in such transfers, and the effect of these risks on the balance sheets, particularly those involving securitization of financial assets. The standard is applicable for fiscal years starting on or after July 1 st , 2011. - IFRS 9 “Financial Instruments”, issued on November, 2009. IFRS 9 is the first standard issued as part of a larger project to replace IAS 39. IFRS 9 retains, although simplified, the model of measurement and sets forth two categories of measurement for financial instruments: amortized cost and fair value. The classification basis depends on the business model of the entity and on the contractual characteristics of the cash flow from the financial assets. The direction included in IAS 39 on impairment of financial assets and recording of hedge continues to be applied. Prior periods do not need to be restated if an entity adopts the standard for periods started on or to start before January 1st, 2012. The norm is applicable as from January 1st, 2013. It is not expected that there will be relevant impact on Sabesp’s financial information. - IFRS 10 “Consolidated Financial Statements”, issued on May, 2011. This standard is based on the existing principles as to the identification of the concept of control as the determinant factor when an entity must be consolidated in the financial statements. The standard provides additional direction to help in the determination of control when there is doubt as to the assessment. Page: 29 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO The standard is applicable as of January 1 st , 2013. Relevant impacts are not expected to Sabesp’s financial information. - IFRS 13 “Fair Value Measurement”, issued on May, 2011. The standard has as its objective to improve the consistency and reduce the complexity in the disclosures required by IFRS. The requirements do not increase the use of fair value in accounting, however they direct how it must be applied when its use is required or allowed by other standard. The standard is applicable as of January 1st, 2013, and there is an exemption for application of the new requirements for comparable periods. Relevant impacts are not expected to Sabesp’s financial information. - IAS 19 “Benefits to Employees”, issued on June, 2011. The change to the norm will affect mainly the recognition and measurement of define benefit pension plans, and disclosures of benefits to employees. The norm is applicable as of January 1st, 2013. These changes will affect the recording of liabilities of the plan G0 and G1. 3. FINANCIAL RISK MANAGEMENT 3.1 Financial Risk Factors The Company’s operations are affected by the Brazilian economic scenario, exposing it to market risk, such as foreign currency risk, interest rate risk, credit risk and liquidity risk. The Company has not used derivative financial instruments, even being able to contract forward foreign exchange contracts and financing in Reais to reduce the foreign currency risk. (a) Market Risk Foreign Currency Risk This risk arises from the possibility that the Company may incur losses due to exchange rate fluctuations, which would increase the liability balances of foreign currency-denominated loans and financing obtained in the market and the related financial expenses. The Company does not have hedge or swap contracts to hedge against this risk, in view of the amounts, costs involved and opportunities. However, when possible, it makes advance purchases of foreign currencies and obtains funding in local currency, as a way to protect itself against exchange rate fluctuations. A significant part of the Company’s financial debt was denominated in U.S. dollar and in Yen, in the total amount of R$2,433,971 on June 30, 2011 (R$2,244,635 on December 31, 2010), net of borrowing costs. The Company’s exposure to foreign currency risk is the following: June, 30 2011 December, 31 2010 Foreign currency R$ Foreign currency R$ Loans and financing – US$ 1,056,236 1,648,890 1,084,898 1,807,657 Loans and financing – Iene 40,489,000 785,081 21,316,000 436,978 On June 30, 2011, had the Real appreciated or depreciated in 10% as compared to the dollar and the Yen with all other variables constant as at June 30, 2011, the effect on the income after taxes for the period would have been R$160,642 (2010 – R$148,146), for more or less, mainly as a result of the foreign currency gains or losses with the conversion of loans to foreign currency. Page: 30 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO Simulation of appreciation/depreciation of the Real by 10% June, 30 2011 December, 31 2010 Loans in foreign currency 2,433,971 2,244,635 Variation of Dollar/Yen 10% 10% Appreciation or depreciation of the Real 243,397 224,464 Income Tax/Social Contribution Tax Rate 34% 34% Income tax / Social contribution 82,755 76,318 Appreciation or depreciation of the Real , net of taxes. 160,642 148,146 Interest rate risk This risk is a result of the possibility that the Company may incur losses for fluctuations in interest rates that increase financial expenses related to loans and financings. The Company has not entered into any derivative contract to hedge against this risk; however, it continually monitors market interest rates, in order to evaluate the possible need to replace its debt. The table below shows the Company’s loans and financings expressed in Reais subject to variable interest rate: June, 30 2011 December, 31 2010 UPR (i) 2,349,937 2,529,398 CDI (ii) 2,000,537 2,009,391 IGP-M (iii) - 493,869 TJLP (iv) 890,138 703,710 IPCA (v) 334,366 223,996 Other 13,424 - Total loans and financings in local currency. 5,588,402 5,960,364 (i) UPR - Reference Standard Unit (ii) CDI - Interbank Certificate of Deposit (iii) IGP-M - General Index of Market Prices (iv) TJLP - Long Term Interest Rate (v) IPCA - National Wide Consumer Price Index Another risk faced by the Company is the lack of correlation between the monetary adjustment indices of its debt and those of its receivables. Water supply and sewage treatment tariffs do not necessarily follow the increases in the interest rates affecting the Company’s debt. As at June 30, 2011, had the interest rates on loans kept in Reais varied around 1% by more r less, with all other variable constant, the effect on the income after taxes would have been an increase or decrease of R$36,883 (2010 – R$39,338), mainly as a result of lower or higher interest expenses in loans with variable rates. (b) Credit risk The credit risk results from cash equivalents, bank deposits and financial institutions, as well as credit exposure to customers, including outstanding accounts receivable. The Company must, by law, invest its excess cash exclusively with Banco do Brasil (rating AA+(bra)). The credit risks are mitigated due sales to a widely spread out customer base. Page: 31 ITR - Quarterly Information 06/30/2ÁSICO ESTADO SÃO PAULO The maximum exposure to credit risk at the date of presentation of the report is the carrying amount of securities classified as cash equivalents, deposits in Banks and financial institutions and accounts receivable from customers at the date of the balance sheet. Notes 4.3 (e), 8, 9 and 10. (c) Liquidity Risk. The Company’s liquidity depends mainly on the cash generated by the operating activities, loans from financial institutions of the state and federal government and financings in the local and international markets. The liquidity risk management considers the assessment of liquidity requirements to ensure that the Company has enough cash to meet its operating and capital expenditures . The table below analyzes the Company’s financial liabilities, by maturity dates, including the portion of principal and interests to be paid in accordance with contractual clauses. HOLDING July to December 2011 2012 2013, 2014 and 2015 2016 onwards Total In June 30, 2011 Loans and financing 779,523 2,058,105 3,685,964 4,879,332 11,402,924 Contractors and suppliers 170,736 - - - 170,736 Other payables 361,884 - - - 361,884 In December 31, 2010 Loans and financing 1,744,324 2,071,161 3,834,599 4,880,026 12,530,110 Contractors and suppliers 142,634 - - - 142,634 Other payables 326,507 - - - 326,507 There are no guarantees provided by the Company to be disclosed. (d) Sensitivity analysis Bellow is presented the table demonstrating the sensitivity analysis of the financial instruments that may generate significant impacts to the Company, under the terms of CVM instruction nr. 475/2008, in order to demonstrate the amounts of the main financial liabilities converted at a projected rate for final settlement of each contract, converted to fair value (Scenario I) with 25% appreciation (Scenario II) and 50% appreciation (Scenario III). June 30, 2011 Financial Instruments Risk Scenario I R$ Scenario II -25 % R$ Scenario III - 50% R$ Financial Liability Loans and Financings Banco do Brasil, CEF Increase in UPR 1,010,159 1,174,664 1,713,509 Debentures Increase in IPCA/DI 3,724,561 4,671,789 6,142,385 BID, BIRD and Eurobonds Increase in the US$ 1,945,893 2,432,367 2,918,840 JICA Increase in the Yen 829,503 1,036,879 1,244,255 The indexes used for each scenario are based on the number of days to elapse for each contract, the amounts expressed above were summarized. The rates were projected based on the settlement dates of each financial instrument; the information was obtained from BM&F website. Page: 32 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO These sensitivity analyses have the objective to measure the impact of the changes in the market variables on the Company’s financial instruments. Such amounts, when settled, may present values different from those demonstrated above, due to the estimates used in their preparation process. (e) Credit quality of the financial assets The credit quality of the financial assets that are not past due or are subject to provision for loss may be assessed upon reference to the external credit classifications (if any) or to the historical information on the default ratio of the counterparties. For the credit quality of the counterparties that are not financial institutions, like deposits and financial investments, the Company considers the lowest rating of the counterparty disclosed by the three main international credit rating agencies (Moody’s, Fitch and S&P), pursuant to internal policy of market risk management: HOLDING June 30,2011 December 31,2010 Current account and short-term bank deposits brAAA 29,122 27,673 brAA+ 2,141,235 1,945,697 Other (*) 2,596 14,634 2,172,953 1,988,004 (*) Included in this category were deposit accounts and investment funds in Banks that do not have evaluation by the three rating agencies used by the Company. We present, as follows, a table with the rating assessment of the financial institutions that are counterparties with which the Company had business during the period: Counterparty Fitch Moody's Standard Poor's Banco do Brasil S.A. AA+(bra) Aaa.br brAAA Banco Santander Brasil S.A. AAA (bra) Aaa.br brAAA Caixa Economica Federal AA+ (bra) Aaa.br - Banco Bradesco S.A. AAA (bra) Aaa.br brAAA Itaú Unibanco Holding S.A. AAA (bra) Aaa.br AAAbr 3.2 Capital management The Company’s objectives in managing its capital are to safeguard the capacity to continue to offer return to shareholders and benefits to the other stakeholders, in addition to maintaining an ideal capital structure to reduce this cost. The Company monitors capital based on financial leverage ratio. This ratio corresponds to the total debt divided by the total capital. The net debt, in turn, corresponds to the total loans and financings deducted from the amount of cash and cash equivalents. The total capital is calculated through the summation of net equity, as demonstrated in the CONSOLIDATED balance sheets, to net debt. HOLDING June 30,2011 December 31,2010 Total loans and financing 8,025,656 8,209,292 Less: cash and cash equivalents (2,172,953) (1,988,004) Net debt 5,852,703 6,221,288 Total equity 10,275,480 9,681,800 Total Capital 16,128,183 15,903,088 Leverage Ratio 36.29% 39.12% Page: 33 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO On June 30, 2011, the leverage ration of the Company was reduced to 36.3%, as compared to 39.1% on December 31, 2010, due to the increase in the financial investments. 3.3 Fair value estimate The Company applies CPC 40 to financial instruments measured by the fair value in the balance sheets, which requires fair value measurement in accordance with the following hierarchy of fair value measurement: . Quoted prices (not adjusted) in active markets for identical assets and liabilities (level 1). . Information in addition to prices quoted included in level 1, that are observable for assets or liabilities, whether directly (for example, like prices) or indirectly (that is, derived from prices)(level 2). . Insertions for asset or liability that are not based on observable market data (non observable insertions)(level 3). The sole financial instrument evaluated at fair value maintained by the Company is represented by short term investments in bank certificates of deposit (CDB), classified as cash equivalents, in the amounts of R$2,055,106 and R$1,852,588 on June 30, 2011 and December 31, 2010, respectively. These investments are financial assets measured at fair value through the profit and loss deemed to be level 2. 3.4 Financial instruments The Company operates with several financial instruments, with highlight for cash and cash equivalents, including financial investments, and loans and financings as described below. The estimated fair value of the financial instruments is the following: HOLDING June 30,2011 December 31, 2010 Book value Fair value Book value Fair value Financial assets Cash and cash equivalents 2,172,953 2,172,953 1,988,004 1,988,004 Restricted cash 112,783 112,783 302,570 302,570 Accounts receivable, net 1,252,540 1,252,540 1,323,886 1,323,886 Balances with related parties, net 357,723 357,723 368,848 368,848 Judicial deposits 49,633 49,633 43,543 43,543 Financial liabilities Loans and financing 8,025,656 7,986,153 8,209,292 9,644,938 Contractors and suppliers 170,736 170,736 142,634 142,634 Page: 34 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO CONSOLIDATED June 30,2011 December 31, 2010 Book value Fair value Book value Fair value Financial assets Cash and cash equivalents 2,174,539 2,174,539 1,989,179 1,989,179 Restricted cash 112,783 112,783 302,570 302,570 Accounts receivable, net 1,253,137 1,253,137 1,324,157 1,324,157 Balances with related parties, net 357,723 357,723 368,848 368,848 Judicial deposits 49,633 49,633 43,543 43,543 Financial liabilities Loans and financing 8,113,863 8,063,891 8,264,615 9,698,547 Contractors and suppliers 172,719 172,719 144,043 144,043 To arrive at the market value of the Financial Instruments, the following criteria have been adopted: (i) Foreign currency financings are controlled in the original currency, converted using the foreign exchange rate at the balance sheet date, discounted to present value using the market future exchange rate obtained from Bloomberg, based on the Company’s securities traded in the external market. Additionally, the Company has an instrument indexed to the Yen (JICA) which, in addition to the assumptions described above, was considered in the calculation to present value the parity of the original currency of the instrument in relation to the U.S. dollar. (ii) Debentures are considered at nominal value updated with contractual interest rate until the maturity date and discounted to present value using the market future interest rates, published by ANBIMA in the secondary market as of June 30, 2011 and the Company’s securities traded in the Brazilian market. (iii) Financings – BNDES, are instruments considered at nominal value updated with contractual interest rate until the maturity date, that are indexed by the TJLP, which is a specific modality, not being compared to any other market rate. Therefore, the Company has elected to disclose as the market value the carrying amount recorded as at June 30, 2011. Page: 35 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO (iv) Other financings in local currency are considered at nominal value updated with contractual interest rate until the maturity date, discounted to present value using the future market interest rates. The future rates were obtained in BM&F Bovespa website. 4. MAIN ACCOUNTING ESTIMATES AND ASSESSMENTS The estimates and assessments are continuously evaluated based on the historical experience and other factors, including the expectations of future events that are believed to be reasonable according to the circumstances. There was no change regarding what was presented on the Annual Financial Statements on December 31, 2010, according to note 5. 5. CASH & CASH EQUIVALENTS HOLDING CONSOLIDATED June 30,2011 December 31,2010 June 30,2011 December 31,2010 Cash and Banks 117,847 135,416 118,143 136,002 Cash Equivalents 1,852,588 1,853,177 2,172,953 1,988,004 2,174,539 1,989,179 The variation in the six months ended June 30, 2011 is due to cash flow the Company’s activities. 6. RESTRICTED CASH On June 30, 2011, the Company recorded restricted cash, in current assets, worth R$112,783, referring mainly to the collection resulting from the provision of services to entities linked to the City Hall of the Municipality of Sao Paulo, net of taxes, worth R$109,896. These resources will be used in actions of basic and environmental sanitation established in the agreement executed between the Company and the City Hall of the Municipality of Sao Paulo, in November, 2007. The change in the first semester of 2011 compared to the Financial Statements December 31, 2010, refers mainly to the rescue of the third tranche of the 12th issue of debentures, the issuance of which occurred on September 22, 2010. 7. ACCOUNTS RECEIVABLE FROM CUSTOMERS (a) Balances HOLDING June/11 Dec/10 Private sector General and special customers (i) (ii) 815,720 827,990 Agreements (iii) 1,071,054 1,078,290 Government entities Municipal 566,326 556,212 Federal 2,896 2,645 Agreements (iii) 744,036 729,749 Wholesale customers - Municipal Administration Offices (iv) Guarulhos 493,084 462,221 Mauá 233,655 220,228 Mogi das Cruzes 26,811 18,818 Santo André 521,376 489,486 São Caetano do Sul 3,695 3,537 Diadema Wholesale total - Municipal City Halls 1,435,863 1,343,445 Unbilled supply Subtotal 3,614,223 3,543,306 Allowance for doubtful accounts Total Current 876,984 971,047 Non-current (v) 375,556 352,839 Page: 36 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO In the semester ended on June 30, 2011 there was no relevant changes regarding to the operations presented in the financial statements of December 31, 2010 The consolidated balance totals the amount of R$1,253,137 (Dec/10 – R$1,324,157), being the R$597 (Dec/10 – R$271), difference in relation to the holding’s balance, referring to the accounts receivable from subsidiaries, Aguas de Andradina, R$347 (Dec/10 – R$118), Saneaqua Mairinque, R$153 (Dec/10 – R$153), and Aguas de Castilho, R$97. (i) General customers - residential and small and medium-sized companies. (ii) Special customers - large consumers, commercial, industries, condominiums and special billing consumers (industrial waste, wells, etc.). (iii) Agreements - installment payments of past-due receivables, plus monetary adjustment and interest. (iv) Wholesale - municipal city halls - The balance of accounts receivable from wholesalers refers to the sale of treated water to the municipalities which are responsible for the distribution, billing and collection from the end consumers, some of these municipalities question judicially the tariffs charged by Sabesp and do not pay the amounts under litigation. The past due amounts that are included in the allowance for doubtful accounts are substantially classified in non-current assets, according to the following table: Jun/11 Dec/10 Balance at beginning of period 1,343,445 1,182,744 Billing for services provided 182,487 353,546 Collections - current year’s services (71,544) (183,882) Collections - previous year’s services Balance at the end of the period 1,435,863 1,343,445 Current 29,424 38,665 Non-current 1,406,439 1,304,780 Page: 37 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO (v) The non-current portion consists of past-due and renegotiated balances with customers and past-due receivables related to the wholesale of water to municipal authorities and is recorded net of allowance for doubtful accounts. (b) The aging of trade accounts receivable is as follows: HOLDING Jun/11 Dec/10 Current 1,025,006 1,086,073 Past-due: Up to 30 days 151,885 150,358 From 31 to 60 days 77,087 67,539 From 61 to 90 days 46,193 45,153 From 91 to 120 days 42,310 39,084 From 121 to 180 days 78,974 73,300 From 181 to 360 days 122,156 119,967 Over 360 days Total accrued Total (c) Allowance for doubtful accounts 2 nd Q/11 2 nd Q/10 Beginning balance 2,284,896 1,898,428 Private sector / government entities 25,149 61,080 Wholesale customers 51,638 39,801 Additions for the period 76,787 100,881 Ending balance 2,361,683 1,999,309 Current 1,142,407 930,280 Non-current 1,219,276 1,069,029 The Company recorded probable credit losses in accounts receivable calculated, in the second quarter of 2011, in the amount of R$42,971 directly to income of the period, booked in the “Selling Expenses” line item. In the second quarter of 2010, these losses were R$77,831. 8. BALANCES AND TRANSACTIONS WITH RELATED PARTIES The Company is a party to transactions with its controlling shareholder, São Paulo State Government, and companies related to it. (a) Accounts receivable, interest on capital and operating revenue with the São Paulo State Government HOLDING AND CONSOLIDATED Jun/11 Dec/10 Receive the Auditors Current: Water and sewage services (i) 112,010 96,004 Water and sewage services - Gesp Agreement (iii), (iv) and (v) 26,742 21,360 Provision for Losses (12,389) (12,389) Reimbursement of additional retirement and pension benefits - Gesp Agreement (vi) 28,203 28,203 Reimbursement of additional retirement and pension benefits paid - Monthly flow (vi) 5,886 4,594 Total current 160,452 137,772 Long-term assets: Water and sewage services - Gesp Agreement (iii), (iv) (v) 32,525 52,228 Reimbursement of additional retirement and pension benefits paid - Gesp Agreement (vi) 164,746 178,848 Total noncurrent assets 197,271 231,076 Total receivable from shareholder Provision of water and sewage services 158,888 157,203 Reimbursement of additional pension and retirement Interest on capital payable to related parties - 194,618 Page: 38 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Gross revenue from sales and services 2th Qtr/11 2th Qtr/10 Water sales 54,481 52,062 Sewage services 48,843 44,934 Receivables from related parties (102,824) (88,444) Financial Income 80,177 28,517 In the semester ended on June 30, 2011 there was no relevant changes regarding to the operations presented in the financial statements of December 31, 2010. (i) Water and sewage services The Company provides water supply and collection of sewage to the State Government and other Companies related to it, under terms and conditions considered by Management as normal in the market, except as to the form of settlement of the credits, that may be realized under the conditions mentioned in items (iii), (iv) and (v). (ii) Reimbursement of additional retirement and pension benefits paid It refers to amounts of supplemental benefits of retirement and pension plan provided by State of Sao Paulo’s Law nr. 4819/58 (“Benefits”) paid by the Company to former employees or retirees. Under the terms of the Agreement referred on (iii), GESP recognizes to be responsible for the charges resulting from the Benefits, provided that the payment criteria set forth by the Department of Personnel Expenditures of the State – DDPE are met, founded on the legal guidelines set by the Legal Consulting of the Secretary of Finance and the State Attorney General’s Office – PGE. As explained in item (vi) during the validation by Gesp of the amounts due to the Company for the Benefits, there were divergences as to the calculation criteria and eligibility of the Benefit applied by the Company. Page: 39 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO On June 30, 2011 and December 31, 2010, 2515 and 2554 retirees, respectively, received retirement supplements, in the quarters ended on June 30, 2011 and December 31, 2010, the Company paid R$27,821 and R$37,102, respectively. There were 21 active employees June 30, 2011 who will be entitled to such benefits upon his retirement, as compared to 32 on December 31, 2010. In January, 2004, the payments of retirement and pension supplement were transferred to the Secretary of Finance, and would be made in accordance with the calculation criteria defined by the PGE. By judicial order, the responsibility for the payments returned to SABESP as originally established. (iii) Gesp Agreement On December 11, 2001, the Company, GESP (through the State Department of Finance Affairs, currently the Department of Finance) and the Department of Waters and Electric Energy – DAEE, with the intermediation of the State Department of Sanitation and Energy (former Department of Water Resources, Sanitation and Construction Works), entered into the Term of Recognition and Consolidation of Obligations, Payment Commitment and Other Covenants (“GESP Agreement”) with the purpose to settle the existing dispute between GESP and the Company related to the water and sewage services and to the Benefits. In view of the strategic importance of the reservoirs of Taiaçupeba, Jundiai, Biritiba, Paraitinga and Ponte Nova (“Reservoirs”), for the assurance of the maintenance of volume of water of Alto Tiete, the Company agreed to receive them as part of the reimbursement referring to the Benefits. The Reservoirs would be transferred to the Company by the DAEE in return to the amounts owned by GESP. However, the Attorney General’s Office of the State of Sao Paulo questioned the legal validity of this agreement, which main argument is the absence of specific legislative authorization for the alienation of DAEE’s assets. The Company’s legal counsels assess the risk of loss of this suit as probable, in case it does not obtain the referred legislative authorization, which would prevent the transfer of the respective reservoirs as partial amortization of the balance receivable. (iv) First Amendment to the Gesp Agreement On March 22, 2004, the Company and the State Government amended the terms of the original Gesp Agreement, (1) consolidating and recognizing the amounts due by the State Government for water supply and sewage collection services provided, monetarily adjusted until February 2004; (2) formally authorizing the offset of amounts due by the State Government with interest on shareholders’ equity declared by the Company and any other debit existing with the State Government as of December 31, 2003, monetarily adjusted until February 2004; and (3) defining the payment conditions of the remaining liabilities of the State Government for the receipt of the water supply and sewage collection services. (v) Second Amendment to the Gesp Agreement On December 28, 2007, the Company and the State of São Paulo, intermediated by the Secretary of Treasury signed the second amendment to the terms of the original GESP agreement, (1) agreeing upon the payment in installments of the remaining balance of the First Amendment, amounting R$133,709 at November 30, 2007 to be paid in 60, monthly and consecutive installments of the same amount, beginning on January 02, 2008. The amount of the installments will be monetarily adjusted according to the variation of the IPCA-IBGE, plus interests of 0.5% per month. The State and SABESP agreed to resume immediately the compliance with their mutual obligations under new assumptions: (a) implementation of an electronic account management system to facilitate and speed up the monitoring of payment processes and budget management procedures; (b) structuring of the Rational Water Use Program (PURA) to rationalize the consumption of water and the amount of the water and sewage bills under the responsibility of the State; (c) establishment, by the State, of criteria for budgeting so as to avoid the reallocation of amounts to a specific water and sewage accounts as from 2008; (d) possibility of registering state bodies and entities in a delinquency system or reference file; (e) possibility of interrupting water supply to state bodies and entities in the case of nonpayment of water and sewage bills. Page: 40 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO (vi) Third Amendment to Gesp Agreement On November 17, 2008, Gesp, Sabesp and DAEE, entered into the Third Amendment to the Term of Agreement of Payment Commitment, and Other Agreements, where the State recognizes to owe Sabesp the amount of R$ 915,251, monetarily adjusted until September, 2008 by the IPCA-IBGE, corresponding to the Uncontroversial Amount, calculated by FIPECAFI. SABESP accepts temporarily the Reservoirs as part of the payment of the Uncontroversial Amount and offers to the State a temporary settlement, constituting a financial credit of R$ 696,283, corresponding to the value of the Reservoirs. The definitive settlement will only occur with the effective transfer of property in the relevant real estate notary. The Company did not recognize the receivable amount of R$ 696,283 related to the reservoirs, as it not virtually certain that will be transferred by the State. The remaining balance of R$218,967 is being paid in 114 monthly and consecutive installments, in the amount of R$1,920 each, restated annually by the IPCA/FIPE, added by interests of 0.5% p.m., the first installment became due on November 25, 2008. SABESP and the Government of the State of São Paulo are working together in order to obtain the legislative authorization in order to make viable the transfer of the Reservoirs to SABESP, overcoming, therefore, the legal uncertainty caused by the Public Civil action is challenging the lack of specific legislation for the transfer of the ownership of the reservoirs. The Third Amendment also provides for the regularization of the monthly flow of benefits. While SABESP is responsible for the monthly payments, the State shall reimburse the Company based on criteria identical to those applied in the calculation of the Uncontroversial Amount. With no longer an impeditive judicial decision, the State will directly assume the monthly payment flow of the portion considered uncontroversial. (vii) Controversial Amount of Benefits As mentioned before, on November 17, 2008, the Company and the State executed the Third Amendment to the GESP Agreement, in such occasion the amounts denominated as controversial and uncontroversial were quantified. In this amendment, the efforts to settle what was called the Controversial Amount is represented by the difference between the Uncontroversial Amount and the amount effectively paid by the Company as Benefits of retirement and pension supplement provided by Law 4819/58, of original responsibility of the State but paid by Sabesp by judicial decision. By entering into the Third Amendment, it was provided for the reappreciation by the PGE the divergences that caused the controversial amount of the benefits provided by Law 4819/58. At the same time, this expectation was based on the PGE’s intention to re-appreciate the question and also in the implied right of the Company to the reimbursement, inclusively based on external technical legal opinions. However, new opinions issued by the PGE and received on September 4 and 22, 2009 and January 4, 2010, denied the reimbursement of the portion previously defined as controversial amount. Even though the negotiations with the State are still being maintained, it is no longer possible to ensure that the Company will recover, in a totally amicable way, the credits related to the Controversial Amount. Page: 41 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Even though the negotiations with the State are still being maintained, it is no longer possible to ensure that the Company will recover, in a totally amicable way, the credits related to the Controversial Amount without dispute. As part of the actions intended to recover the receivables that Management understands as due by the Government of the State, related to the divergences about the reimbursement of the benefits of retirement and pension supplement paid by the Company, SABESP: (i) addressed, on March 24, 2010, the message to the Controlling Shareholder, forwarding the office memorandum released by the Collegiate Directors, proposing judicial action to be forwarded to the Arbitration Chamber of Bovespa (Sao Paulo Stock Exchange); (ii) in June, 2010, it forwarded to the Secretary of Finance a proposal for agreement aiming the settlement of the referred controversies. This proposal did not succeed; (iii) on November 9, 2010, it filed a judicial action against the State of Sao Paulo pleading the full reimbursement of the amounts paid as benefits provided by State Law nr. 4.819/58 to finaliza the discussion between the Company and GESP. Despite the judicial action, the Company will insist in reaching an agreement during the progress of the judicial action, understanding that a reasonable agreement is better to the company and its shareholders than waiting the end of the judicial demand. The Company’s Management has elected for not recognizing such amounts, due to the uncertainty of reimbursement of the amounts. On June 30, 2011 the amounts not recorded by the Company referring to the supplement of pension and retirement paid in name of the State by the Company totaled R$1,257,688 (Dec/10 – R$1,230,064) including the amount of R$696,283 referring to the transfer of the reservoirs in the Alto Tiete system. As a result, the Company also recognized the actuarial obligation referring to the supplement of the pension and retirement maintained with the employees and pensioners of Plan G0. On June 30, 2011, the amounts of the supplement of pension and retirement supplement of Plan G0 were R$1,500,795 (Dec/10 – R$1,316,706). For more information on the obligations of supplement to pension and retirement, see Note 15. (b) Agreement for the use of reservoirs In its operations, the Company uses the Guarapiranga and Billings reservoirs and part of some reservoirs of the Upper Alto, which are owned by the Water and Electric Energy Department (DAEE); should these reservoirs not be available for use to the Company, there could be the need to collect water in more distant places. The Company does not pay any fee for the use of these reservoirs but it is responsible for their maintenance and operating costs. (c) Agreements with reduced tariffs with State and Municipal Government Entities that joined the Rational Water Use Program (PURA). The Company has signed agreements with government entities related to the State Government and municipalities where it operates involving approximately 7,000 real estate’s that are benefited from a reduction of 25% in the tariff of water supply and sewage collection services. These agreements provide for the implementation of the rational water use program, which takes into consideration the reduction in the consumption of water. (d) Guarantees The State Government grants guarantees for some loans and financing of the Company and does not charge any fees with respect to such guarantees. Page: 42 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO (e) Contract of assignment of personnel among the entities connected to GESP The Company has employees assigned to entities connected to the Government of the State of São Paulo, where the expenses are fully transferred and monetarily reimbursed. On June 30, 2011, the expenditures with the employees assigned by Sabesp to other state entities amounted to R$2,962 (Jun/10 – R$1,485). In the same period, the Company did not have expenditures with the employees from other entities at Sabesp’s disposal and in June, 2010 the amount totaled R$70. (f) Services contracted from entities connected to GESP. On June 30, 2011 and December 31, 2010, SABESP had an outstanding amount payable of R$11,712 and R$11,395, respectively, referring to services provided by entities connected to the Government of the State of São Paulo. Among them, we highlight the services of electric energy supply by the Companhia Energetica of Sao Paulo – CESP, representing 93% of the amount of June 30, 2011. (g) Non-operating Assets The Company had, on June 30,2011 the amount of R$25,371 (in December 31,2010 - R$25,371), respectively, mainly related to land granted in free lease to Associations, Assistance Entities, Non-Governmental Organizations and to the DAEE – Department of Water and Electric Energy, among others. The land granted to the DAEE amount to R$2,289. (h) Banco do Brasil O Estado de Sao Paulo sold exclusive rights in the provision of banking services administration entities directly and indirectly in favor of Banco Nossa Caixa, on March 27, 2007, and in favor of Banco do Brazil, May 27, 2010. Through the lawsuit in question, SABESP pleads financial compensation for the sale of its exclusive rights, requiring a percentage of the values that the State of São Paulo received from each of the financial institutions. On June 28, 2011 it was executed the Term of Settlement between the Company and the State of Sao Paulo, whereby the Company received the amount of R$63,366 upon reduction, as compensation of credit held by the State, corresponding to interests on shareholders’ equity in fiscal 2010. (i) Sabesprev The Company sponsors the defined contribution plan managed by Fundação Sabesp de Seguridade Social - Sabesprev. The net actuarial obligation, recorded up to June 30, 2011, is R$512,910 (Dec/2010 - R$487,332). Management is making efforts towards maintaining, in permanent basis, the timely payment by the State regarding the transactions between the parties. (j) Management Fees The compensation policy to the executive committee is set according to the guidelines of the Government of the State of São Paulo, CODEC (Council of Defense of the Capitals of the State), and is based on performance, market competitiveness of other indicators related to the Company’s business and is subject to the approval by the shareholders at the General Shareholders’ Meeting. Page: 43 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO The executive compensation is limited to the State Governor’s compensation. The compensation of the Board of Directors corresponds to 30% of the compensation of the Officers, conditioned to a minimum attendance to one monthly meeting. The objective of the compensation policy is to set up a model of private management, with the purpose to incentive the maintenance in its headcount and recruit professionals gifted of competence, experience and motivation, considering the effectiveness degree currently required by the Company. In addition to the monthly compensation, the members of the Board of Directors and the Executive Committee receive: Bonuses: for purposes of compensating the Board of Directors of the companies that the State is controlling shareholder, as an incentive policy, provided that the company effectively calculates quarterly, semi-annual and annual income and distribute mandatory dividends to the shareholders, even if under the form of interests on shareholders’ equity. Annual bonus cannot exceed six times the monthly compensation of the directors and officers, nor 10% of interests on shareholders’ equity paid by the company, whatever is lower. Annual award: equivalent to one monthly fee, calculated on a prorated basis, in the month of December of each year. The purpose of such award is to establish a similarity with the thirteenth salary of the labor regime of the Company’s employees, once the relationship of the directors and officers with the Company is governed by its Bylaws and not labor code. Benefits paid only to the Statutory Officers – meal ticket, basic basket of food, medical assistance, annual paid rest of a 30-day remunerated leave and payment of an award equivalent to one third of the monthly fees. The compensation paid by the Company to the members of the Board of Directors and Officers was R$605 and R$ 594 for the periods ended on June 30, 2011 and 2010, respectively, and refers to short term benefits to employees and managers. An additional amount of R$234 referring to the bonus program was accrued in the period from April through June, 2011 (R$210 in 2010). 9. INDEMNIFICATIONS RECEIVABLE There was no relevant information or changes, as per note 10 to the Annual Financial Statements of December 31, 2010. 10. INTANGIBLE The balance and movement in intangible assets is as follows: HOLDING December 31, 2010 June 30, 2011 Accumulated Accumulated Cost amortization Net Cost amortization Net Intangibles resulting from: Concession contracts asset value (i) 13,974,819 (3,242,262) 10,732,557 14,240,260 (3,403,914) 10,836,346 Concession Contracts – economic value (ii) 706,423 (189,145) 517,278 726,666 (202,068) 524,598 Contract Program (iii) 900,686 (36,302) 864,384 1,329,062 (64,393) 1,264,669 Program Contracts – commitments (iv) 333,942 (22,666) 311,276 365,165 (28,893) 336,272 Service Contract – São Paulo 6,196,699 (99,837) 6,096,862 6,402,826 (268,230) 6,134,596 New Businesses (v) 12,129 (901) 11,228 20,246 (2,430) 17,816 Software License 49,458 (41,521) 7,937 50,168 (46,370) 3,797 Total 22,174,156 (3,632,634) 18,541,522 23,134,392 (4,016,298) 19,118,094 Page: 44 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO HOLDING December 31,2010 Reclassification cost Additions Retirements Amortization June 30, 2011 Intangibles resulting from: Concession contracts asset value (i) 10,732,557 (19,517) 286,252 (59) (162,887) 10,836,346 Concession Contracts – economic value (ii) 517,278 19,517 726 - (12,923) 524,598 Contract Program (iii) 864,384 - 430,173 (484) (29,404) 1,264,669 Program Contracts – commitments (iv) 311,276 - 31,223 - (6,227) 336,272 Service Contract – São Paulo 6,096,862 - 218,908 (2,653) (178,521) 6,134,596 New Businesses (v) 11,228 - 8,117 - (1,529) 17,816 Software License 7,937 - - Total - HOLDING December 31, 2010 June 30, 2011 Accumulated Accumulated Cost amortization Net Cost amortization Net Intangibles resulting from: Concession contracts asset value (i) 13,980,141 (3,242,270) 10,737,871 14,250,925 (3,403,914) 10,847,011 Concession Contracts – economic value (ii) 706,423 (189,145) 517,278 726,666 (202,068) 524,598 Contract Program (iii) 900,686 (36,302) 864,384 1,329,062 (64,393) 1,264,669 Program Contracts – commitments (iv) 333,942 (22,666) 311,276 365,165 (28,893) 336,272 Service Contract – São Paulo 6,196,699 (99,837) 6,096,862 6,402,826 (268,230) 6,134,596 New Businesses (v) 12,129 (901) 11,228 20,246 (2,430) 17,816 Software License 49,458 (41,521) 7,937 50,168 (46,370) 3,797 Total 22,179,478 (3,632,642) 18,546,836 23,145,057 (4,016,298) 19,128,759 HOLDING December 31,2010 Reclassification cost Additions Retirements Amortization June 30,2011 Intangibles resulting from: Concession contracts asset value (i) 10,737,871 (19,517) 291,603 (59) (162,887) 10,847,011 Concession Contracts – economic value (ii) 517,278 19,517 726 - (12,923) 524,598 Contract Program (iii) 864,384 - 430,173 (484) (29,404) 1,264,669 Program Contracts – commitments (iv) 311,276 - 31,223 - (6,227) 336,272 Service Contract – São Paulo 6,096,862 - 218,908 (2,653) (178,521) 6,134,596 New Businesses (v) 11,228 - 8,117 - (1,529) 17,816 Software License 7,937 - - Total - Page: 45 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO In the semester ended on June 30, 2011, the increase occurred in the intangible is related to the Investments made in the municipalities operated by Sabesp. (a) Intangibles arising from concession contracts The concession contracts provide that the assets will be reversed to the conceding power at the end of the contract. On June 30, 2011, the Company operates in 364 municipalities in the State of São Paulo. In the most part of these municipalities, the operations are based a 30-year concession period. The service provided by the Company is billed at a price regulated and controlled by the Regulating Agency of Sanitation and Energy of the State of São Paulo (ARSESP). Intangibles resulting from concession contracts include: (i) Concession contracts – equity amount The contracts executed until 1998 provide that the assets will be reverted to the grantor at the end of the contract, for the residual value or market value in accordance with the terms of each one of them. The amortization is calculated using the straight line method, which considers the useful life of the assets. (ii) Concession agreements - economic value In the period between 1999 and 2006, the negotiations for new concessions were conducted on the basis of the economic and financial results of the transaction, determined in a valuation report issued by independent experts. The amount determined in the respective contract, after the transaction is closed with the municipal authorities, is recorded in this account and amortized over the period of the related concession line method or the useful life of assets, the shortest of the two. As of June 30, 2011 and December 31, 2010 there were no amounts pending related to these payments to the municipalities. (iii) Program Contracts – Investments performed Refer to the renewals of the contracts previously denominated as full concession to operating concession, through the program contracts that have as objective the supply of municipal public services or sanitation sewage, where the Company has the possession and the management of the assets acquired or construction during the effectiveness of these contracts (30 years). Page: 46 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO The amortization of the intangible assets is performed during the effectiveness of the concession contracts by the straight line method or by the useful life of the assets, whichever is lower. (iv) Program contracts - Commitments After the enactment of the regulatory framework in 2007, the renewals of concessions started to be made through of program contracts. In some of these program contracts, the Company assumed the commitment to financially participate in social and environmental actions. The assets constructed and the financial commitments assumed within the program contracts are recorded as intangible assets and are amortized by the straight line method in accordance with the duration of the program contract (mostly, 30 years) or by the useful life of the assets, whichever is lower. In June 30, 2011, the amortization expenses related to the commitments of the program contracts were R$6,227 (Dec/10 – R$10,275). In June 30, 2011, the amounts still not disbursed referring to the commitments of the program contracts were recorded in Other Obligations in current liabilities in the amount of R$68,406 and in non current liabilities, in the amount of R$82,952. (v) New Business It was executed contracts of provision of specialized technical services and the transfer of technology with the Companhia de Saneamento de Alagoas (CASAL) and with CONADES (PANAMA). Other information related to the concession contracts may be obtained in the Annual Financial Statements of December 31, 2010, note 11. (b) Capitalized interests and financial charges In the first semester of 2011, the Company capitalized interests and financial charges in the intangible assets of concession in the amount of R$132,490 (Dec/10 – R$228,900) during the period which assets were presented as work in progress. PROPERTY, PLANT & EQUIPMENT HOLDING 12/31/2010 06/30/2011 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land 119,567 - 119,567 119,567 - 119,567 Buildings 41,014 (28,983) 12,031 41,014 (30,145) 10,869 Equipment 162,270 (90,804) 71,466 158,174 (90,394) 67,780 Transportation equipment 20,025 (18,364) 1,661 20,491 (18,951) 1,540 Furniture and Fixture 26,831 (26,378) 453 27,584 (27,439) 145 Other 2,590 (1,384) 1,206 2,642 (1,517) 1,125 Work in progress: - Total 372,297 (165,913) 206,384 369,472 (168,446) 201,026 Page: 47 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO HOLDING December 31, 2010 Additions Write-offs and disposals Depreciation June 30, 2011 Land 119,567 - - - 119,567 Buildings 12,031 - - (1,162) 10,869 Equipment 71,466 4,740 (1,175) (7,251) 67,780 Transportation equipment 1,661 467 (1) (587) 1,540 Furniture, fixtures and equipment 453 806 (7) (1,107) 145 Other 1,206 52 - 1,125 206,384 6,065 201,026 CONSOLIDATED 12/31/2010 06/30/2011 Cost Accumulated depreciation Net Cost Accumulated depreciation Net Land 119,567 - 119,567 119,567 - 119,567 Buildings 41,014 (28,983) 12,031 41,014 (30,145) 10,869 Equipment 162,270 (90,804) 71,466 158,174 (90,394) 67,780 Transportation equipment 20,025 (18,364) 1,661 20,491 (18,951) 1,540 Furniture and Fixture 26,831 (26,378) 453 27,584 (27,439) 145 Other 2,590 (1,384) 1,206 2,642 (1,517) 1,125 Work in progress: 43,222 - 43,222 - Total 415,519 (165,913) 249,606 447,786 (168,446) 279,340 CONSOLIDATED December 31, 2010 Additions Write-offs and disposals Depreciation June 30, 2011 Land 119,567 - - - 119,567 Buildings 12,031 - - (1,162) 10,869 Equipment 71,466 4,740 (1,175) (7,251) 67,780 Transportation equipment 1,661 467 (1) (587) 1,540 Furniture, fixtures and equipment 453 806 (7) (1,107) 145 Other 1,206 52 - (133) 1,125 Work in progress: - - In the six months ended June 30,2011, there were no significant changes in relation to the financial statements of December 31,2010, note 12. Page: 48 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO LOANS, FINANCINGS & DEBENTURES Outstanding balance of loans and financings HOLDING Jun/11 Dec/10 Current Non-current Total Current Non-current Total Guarantees Final maturity Annual interest rate Monetary adjustment Financial Institution: Country União Federal / Banco do Brasil 332,062 653,325 985,387 316,541 818,359 1,134,900 Gov.Est.S.Paulo and own resources 2014 8.50% UPR Debentures 8th Issuance - - - 465,086 - 465,086 2011 10.75% IGP-M Debentures 9th Issuance 33,333 204,039 237,372 33,333 198,242 231,575 2015 CDI+2.75 and 12.87% IPCA Debentures 10th Issuance - 283,203 283,203 - 279,497 279,497 2020 TJLP+1.92% (1st and 3rd series) and 9.53% (2nd series) IPCA Debentures 11th Issuance 202,500 1,004,356 1,206,856 - 1,205,451 1,205,451 2015 CDI+1.95% (1st series) and CDI+1.4% (2nd series) Debentures 12th Issuance - 499,661 499,661 - 499,715 499,715 2025 TR+9.5% Debentures 13th Issuance - 599,428 599,428 - - - 2012 CDI + 0.65% Debentures 14th Issuance - 277,923 277,923 - - - 2022 TJLP+1.92% (1st and 3rd série) and 9.19% (2nd série) IPCA Caixa Econômica Federal 98,056 748,692 846,748 91,031 783,426 874,457 2011/32 6.8% (weighted) UPR Promissory Notes - 599,755 599,755 Own Resources 2011 CDI + 6.5% FIDC - Sabesp I - - - 13,889 - 13,889 2011 CDI + 0.70% (National Bank for Economic and Social Development)- BNDES 43,687 18,797 62,484 43,403 40,518 83,921 Own Resources 2013 3% + TJLP LIMIT 6% (National Bank for Economic and Social Development)- BNDES Baixada Santista 8,155 122,319 130,474 - 130,474 130,474 Own Resources 2019 2.5% + TJLP LIMIT 6% (National Bank for Economic and Social Development)– BNDES PAC 3,683 55,318 59,001 1,649 44,352 46,001 Own Resources 2023 2.15% + TJLP LIMIT 6% (National Bank for Economic and Social Development) – BNDES ONDA LIMPA 4,757 242,242 246,999 - 246,986 246,986 Own Resources 202 5 1.92% + TJLP LIMIT 6% Others 2,117 17,107 19,224 2,816 3,850 6,666 Own Resources 2011/2018/2025 12% / CDI / TJLP+ 6% UPR Interests and charges - - Total Domestic FOREIGN CURRENCY Inter-American Development Bank – BID US$335,437 thd. 60,219 462,613 522,832 63,185 511,484 574,669 Federal Government 2016/2017/ 2025/2035 3.00% to 3.52% (i) Currency Basket Var. + US$ BIRD - US$4,741 thd. - 6,969 6,969 - 5 5 2034 043% US$ Euro Bonds – US$140,000 thd. - 217,953 217,953 - 232,612 232,612 2016 7.5% US$ Euro Bonds – US$350,000 thd. - 538,928 538,928 - 576,107 576,107 2020 6.25% US$ JBIC – Yens 21,320,000 thd. 22,341 391,054 413,395 11,810 425,168 436,978 Federal Government 2029 1.8% and 2.5% (i) Yens JICA – Yens 19,169,000 thd. 10,046 361,259 371,305 - - - 2029 1.8% and 2.5% (i) Yens BID 1983AB – US$226,058 thd. 37,376 312,595 349,971 39,893 373,575 413,468 2023 2.4% to 2.9% (i) US$ Interests and charges - - Total International TOTAL OF LOANS AND FINANCINGS Page: 49 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO CONSOLIDATED Jun/11 Dec/10 Current Non-current Total Current Non-current Total Guarantees Final maturity Annual interest rate Monetary adjustment Financial Institution: Country União Federal / Banco do Brasil 332,062 653,325 985,387 316,541 818,359 1,134,900 Gov,Est,S,Paulo and own resources 2014 8.50% UPR Debentures 8th Issuance - - - 465,086 - 465,086 2011 10.75% IGP-M Debentures 9th Issuance 33,333 204,039 237,372 33,333 198,242 231,575 2015 CDI+2.75% and 12.87% IPCA Debentures 10th Issuance - 283,203 283,203 - 279,497 279,497 2020 TJLP+1.92% (1ª and 3ª séries) and 9.53% (2ª séries) IPCA Debentures 11th Issuance 202,500 1,004,356 1,206,856 - 1,205,451 1,205,451 2015 CDI + 1.95% (1ª séries) and CDI + 1.4% (2ª séries) Debentures 12th Issuance - 499,661 499,661 - 499,715 499,715 2025 TR + 9.5% Debentures 13th Issuance - 599,428 599,428 - - - 2012 CDI + 0.65% Debentures 14th Issuance - 277,923 277,923 - - - 2022 TJLP+1.92% (1st and 3rd série) and 9.19% (2nd serie) IPCA Caixa Econômica Federal 98,178 755,872 854,050 91,031 783,426 874,457 2011/32 6.8% (weighted) UPR Promissory Notes - 599,755 599,755 own resources 2011 CDI + 6.5% FIDC - Sabesp I - - - 13,889 - 13,889 own resources 2011 CDI + 0.70% (National Bank for Economic and Social Development)- BNDES 43,687 18,797 62,484 43,403 40,518 83,921 own resources 2013 3% + TJLP LIMIT 6% (National Bank for Economic and Social Development)- BNDES Baixada Santista 8,155 122,319 130,474 - 130,474 130,474 own resources 2019 2.5% + TJLP LIMITE 6% (National Bank for Economic and Social Development)- BNDES PAC 3,683 55,318 59,001 1,649 44,352 46,001 own resources 2023 2.15% + TJLP LIMIT 6% (National Bank for Economic and Social Development)- BNDES ONDA LIMPA 4,757 242,242 246,999 - 246,986 246,986 own resources 2025 1.92% + TJLP LIMIT 6% Mútuo Foz do Brasil - 80,900 80,900 - 52,896 52,896 Santander - - - 2,427 - 2,427 Others 2,120 17,109 19,229 2,816 3,850 6,666 own resources 2011/2018/2025 12% / CDI / TJLP+ 6% UPR Interests and charges - - Total Domestic FOREIGN CURRENCY Inter-American Development Bank – BID US$335,437 thd 60,219 462,613 522,832 63,185 511,484 574,669 Federal Government 2016/2017/ 2025/2035 3.00% to 3.52% (i) Currency Basket Var. + US$ BIRD - US$4,741 thd - 6,969 6,969 - 5 5 2034 0.43% US$ Euro Bonds – US$140,000 thd - 217,953 217,953 - 232,612 232,612 2016 7.5% US$ Euro Bonds – US$350,000 thd - 538,928 538,928 - 576,107 576,107 2020 6.25% US$ JBIC – Yens 21,320,000 thd 22,341 391,054 413,395 11,810 425,168 436,978 Federal Government 2029 1.8% and 2.5% (i) Yens JICA – Yens 19,169,000 thd 10,046 361,259 371,305 - - - 2029 1.8% and 2.5% (i) Yens BID 1983AB – US$226,058 thd 37,376 312,595 349,971 39,893 373,575 413,468 2023 2.4% to 2.9% (i) US$ Interests and charges - - Total International TOTAL OF LOANS AND FINANCINGS Page: 50 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Parity rates as of June 30, 2011: US$ 1.5611; Yen 0.019390 (dec/10- US$ 1.6662; Yen 0.0205). On June 30, 2011 the Company did not have short term balances of loans and financings. The Company presented the following activity of loans and financings for the quarter ended on June 30, 2011. The other loans and financings are presented in note 13 do the Annual Financial Statements. (i) 13th Issue of Debentures: On January 11, 2011, the Company launched the 13th issue of Simple Debentures, non convertible, of Chirographic Type, in Sole Series, for Public Distribution with Restricted Underwriting Efforts, under the terms of CVM Instruction 476, which characteristics are the following: Page: 51 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Date of Issue: 01/11/2011 Series: Sole Total Amount (R$ Thd) R$ 600,000 Quantity: 60 Unit Amount (R$ Thd) R$ 10,000 Payment of semi-annual remuneration Final Amortization: 08/29/2012 Optional Redemption: partial or total at any time Remuneration DI added by : 1th period: 01/11/2011 to 02/26/2011 0.65% 2th period: 02/26/2011 to 08/30/2011 0.75% 3th period: 08/30/2011 to 03/01/2012 0.85% 4th period: 03/01/2012 to 08/29/2012 1.25% The proceeds resulting from the funding of the 13th issue of Debentures were intended to repay the 60 (sixty) Commercial Promissory Notes of the 5th issue of the Company, with maturity date scheduled for 02/26/2011. On January 11, 2011, occurred the final payment of the 5th Issue of the Promissory Notes. (ii) JICA On February 15, 2011, the Company executed with JICA (Japan International Cooperation Agency), the supplemental agreement of the Onda Limpa Program – 1st Phase, nr. BZ-P 18, in the amount of 19,169,000 (nineteen billion, one hundred and sixty-nine million Japanese Yens) equivalent to R$375,904 on March 31, 2011. The proceeds will be used for the execution of works and services in the Metropolitan Region of Santos Coastal Line. The maturity date is 18 years and the interest rate between 1.8% and 2.5% per year. (iii) BID On March 17, 2011, occurred the 1st disbursement of the contract executed on September 3rd, 2011, nr. 2202/OC-BR. The proceeds will be used for the recovery of quality of water in the Rio Tiete basin in the Metropolitan Region of Sao Paulo. The amount of the contract is US$600,000, equivalent to R$977,220, with final maturity in September 2035. Being that in the 1st quarter 2011 occurred the first disbursement of US$1,829, corresponding to R$3,044. (iv) 14 th issue of Debentures On February 15, 2011 the Company promoted the launch of 100 debentures, upon subscription exclusive by Banco Nacional de Desenvolvimento Economico e Social – BNDES. These debentures were distributed in three series, not convertible into stock by the nominal amount of R$2,753.70, totaling R$275,370. The financial settlement of the operation occurred on April 15, 2011 for all series. The debentures were placed in the market as follows: Number Restatement Interests Interest Pmt Amortization Maturity Date 1st Series 28 - TJLP + 1.92% p.a. Quarterly until Feb/2014 and monthly after that Monthly (after March, 2014) February 2022 2nd Series 30 IPCA 9.19% p.a. Annual Annual (after March, 2015) March 2022 3rd Series 42 - TJLP + 1.92% p.a. Quarterly until Feb/2014 and monthly after that Monthly (after March, 2014) February 2022 Page: 52 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO The resources resulting from this issue are intended to investments of the Company in n in systems of water supply and sewage collection in the projects: ETA Rio Grande, Northern Coastal Area, Vale do Paraiba and Mantiqueira, Basin of Piracicaba-Capivari-Jundiai and Loss Reduction Program. (v) 8 th issue of Debentures On June 1st, 2011 occurred the final amortization of debentures of 8th issue. (vi) Variance in the semester The decrease in the balance was due mainly to drop in the parity of the dollar. (vii) Payment Schedule of loans and financings The total volume of debt to be paid until the end of 2011 is R$ 465,829, being R$ 67,241 the amount indexed to the U.S. dollar and R$ 398,588 the amount of interests and principal of loans denominated in Reais to mature. HOLDING 2011 2012 2013 2014 2015 2016 2017 and thereafter TOTAL COUNTRY Banco do Brasil 162,514 346,434 377,071 99,368 - - - 985,387 Caixa Econômica Federal 47,454 103,299 104,692 65,917 43,758 42,343 439,285 846,748 Debentures 33,333 835,706 583,791 392,304 429,677 115,564 714,068 3,104,443 BNDES (National Bank for Economic and Social Development) 21,396 36,901 4,187 - 62,484 BNDES (National Bank for Economic and Social Development)SANTISTA - 16,309 16,309 16,309 16,309 16,309 48,929 130,474 BNDES (National Bank for Economic and Social Development)PAC 1,668 4,725 5,045 5,045 5,045 5,045 32,428 59,001 BNDES (National Bank for Economic and Social Development) ONDA LIMPA - 14,250 19,000 19,000 19,000 19,000 156,749 246,999 Others 1,360 978 566 492 555 625 14,648 19,224 Interests and charges 130,863 2,779 - 133,642 In national currency 398,588 1,361,381 1,110,661 598,435 514,344 198,886 1,406,107 5,588,402 ABROAD BID 30,110 60,219 60,219 60,219 60,219 60,219 191,627 522,832 BIRD - 6,969 6,969 Eurobonds - 217,953 538,928 756,881 JBIC 21,230 42,415 42,415 42,415 42,415 42,415 551,395 784,700 BID 1983AB - 37,068 37,068 37,068 37,068 37,068 164,631 349,971 Interest and charges 15,901 - 15,901 Foreign Currency 67,241 139,702 139,702 139,702 139,702 357,655 1,453,550 2,437,254 Grand Total 465,829 1,501,083 1,250,363 738,137 654,046 556,541 2,859,657 8,025,656 Page: 53 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO CONSOLIDATED 2011 2012 2013 2014 2015 2016 2017 and thereafter TOTAL COUNTRY Banco do Brasil 162,514 346,434 377,071 99,368 - - - 985,387 Caixa Econômica Federal 47,576 103,658 105,051 66,276 44,117 42,702 444,670 854,050 Debentures 33,333 835,706 583,791 392,304 429,677 115,564 714,068 3,104,443 BNDES (National Bank for Economic and Social Development) 21,396 36,901 4,187 - 62,484 BNDES (National Bank for Economic and Social Development)SANTISTA - 16,309 16,309 16,309 16,309 16,309 48,929 130,474 BNDES (National Bank for Economic and Social Development)PAC 1,668 4,725 5,045 5,045 5,045 5,045 32,428 59,001 BNDES (National Bank for Economic and Social Development) ONDA LIMPA - 14,250 19,000 19,000 19,000 19,000 156,749 246,999 Mútuo Foz do Brasil - 80,900 - 80,900 Others 1,362 981 566 492 555 625 14,648 19,229 Interests and charges 130,863 2,779 - 133,642 In national currency 398,712 1,442,643 1,111,020 598,794 514,703 199,245 1,411,492 5,676,609 ABROAD BID 30,110 60,219 60,219 60,219 60,219 60,219 191,627 522,832 BIRD - 6,969 6,969 Eurobonds - 217,953 538,928 756,881 JBIC 21,230 42,415 42,415 42,415 42,415 42,415 551,395 784,700 BID 1983AB - 37,068 37,068 37,068 37,068 37,068 164,631 349,971 Interest and charges 15,901 - 15,901 Foreign Currency 67,241 139,702 139,702 139,702 139,702 357,655 1,453,550 2,437,254 Grand Total 465,953 1,582,345 1,250,722 738,496 654,405 556,900 2,865,042 8,113,863 (viii) Financial Commitments – “Covenants” Some contracts of loans and financings have clauses related to the meeting of certain financial ratios that are calculated quarterly. Debentures 8 th , 9 th , 11 th e 12 th Issue: a) Adjusted current liquidity (current assets divided by current liabilities, excluding from current liabilities the portion recorded as current liabilities of non-current debts contracted by the Company) higher than 1.0; and b) Ebitda/Financial expenses equal to, or higher than, 1.5. Failure to meet the clauses of the covenants shall lead to the early maturity of the contract. The lack of fulfillment of these obligations shall only be characterized when verified in its quarterly financial information, for at least two consecutive quarters, or even for two non consecutive quarters within a twelve-month period. Upon the lack of observance to the covenants, the fiduciary agent shall convene, within 48 hours from the date it becomes aware of the occurrence, of a general debenture holders´ meeting in order to deliberate on the declaration of early maturity of the debentures. Page: 54 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Debentures 10th and 14th Issue: a) EBITDA/ROL: equal to, or higher than, 38%; b) EBITDA/Financial expenses: equal to, or higher than, 2.35%; and c) Net Banking Debt/Ebitda: equal to, or higher than, 3.65%. Caixa Econômica Federal – Pro-Sanitation Program: By means of the Performance Improvement Agreement, targets are set for financial and operating indicators (loss of invoicing, revenues evasion, cash availability and reduction of days of account receivable) that, based on the last two years, are projected annually for the upcoming five years. Non fulfillment of 5 out 8 clauses of covenants shall trigger the early maturity of the contract. Debentures 13th Issue: a) The ratio obtained by the division of the Total Debt by the EBITDA shall be lower than or equal to 3.65; and b) The ratio obtained by the division of the EBITDA by the Financial Expenses shall be equal to, or higher than, 1.5. BNDES: a) Adjusted current liquidity: higher than 1.0; b) Ebitda / Net Operating Revenue: higher than or equal to 38%; c) Total connections (water and sewage) /headcount: higher than or equal to 520; d) Ebitda /Debt service: higher than or equal to 1.5; e e) Net Worth/Total Liabilities: higher than or equal to 0.8. Non fulfillment of the clauses of covenants shall trigger the early maturity of the contract. Eurobonds: Limit the contracting of new debts in such a way that: a) The total adjusted debt to Ebitda shall not be higher than 3.65; and b) The Company’s interest coverage ratio, determined at the date of incursion of this debt, is not lower than 2.35. Non fulfillment of the clauses of covenants shall trigger the early maturity of the contract. Banco Interamericano de Desenvolvimento (BID): The contracts 713, 896, 1.212 and 2.202 - The tariffs may: Page: 55 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO a) Produce revenue enough to cover the expenses with system exploration, including those related to the management, operation, maintenance and depreciation; b) Provide a profitability on fixed assets higher than 7%; and c) During the execution of the Project, the balances of the loans contracted for short term shall be higher than 8.5% to net worth. Non fulfillment of the clauses of covenants shall trigger the early maturity of the contract. On June 30, 2011, the Company met the requirements included in its loan and financing contracts. The Company has obtained from BNDES, exceptionally, the suspension for 13 months, as of December, 2010, of the requirement to fulfill the special obligations set forth by the contracts. 13. TAXES AND CONTRIBUTIONS a) Current assets The item taxes recoverable of current assets is comprised by amounts of negative balance of income tax and social contribution and amounts related to income tax withheld on financial investments. The balance on June 30, 2011 was R$26,324 (R$108,675 on December 31, 2010), the reduction of R$82,351 in the balance occurred as a result of the offset of amounts related to negative balance of income tax and social contribution of the year 2010 with amounts payable of the same taxes of year 2011. b) Liabilities HOLDING Current Non current Jun/11 Dec/10 Jun/11 Dec/10 Income tax and social contribution 28,466 - - - Cofins and pasep 50,908 48,149 - - Paes 36,040 35,364 36,040 53,045 INSS 27,222 24,112 - - Others 13,528 50,143 - - Total 156,164 157,768 36,040 53,045 CONSOLIDATED Current Non-current Jun//11 Dec/10 Jun/11 Dec/10 Income tax and social contribution 28,527 - - - Cofins and pasep 50,919 48.149 - - Paes 36,040 35.364 36,040 53.045 INSS 27,222 24.112 - - Others 13,847 50.425 - - Total 156,555 158.050 36,040 53.045 Page: 56 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO The reduction in the current liabilities of R$1,495 occurred mainly as a result of the reduction in the balance of item “Others”, referring to income tax withheld, in the amount of R$33,032, calculated on interests on shareholders’ equity declared in December, 2010, being that the payment of the referred tax was made in January, 2011. This decrease was offset by IRPJ and CSLL payable on June 30, 2011 in the amount of R$28,466. The reduction of R$17,006 in non current liabilities occurred as a result of the payment flow and adequacy of the short term and long term balance of the Special Program (Paes) of the holding, according to the information below. The company applied for the Special Installment Payment Request (Paes) on July 15, 2003, pursuant Law nr. 10684 of May 30, 2003, including in this application the debts related to the Cofins and to the Pasep involved in judicial lawsuit against the application of Law nr. 9718/98 and consolidated the remaining balance of the Tax Recovery Program (Refis). The total amount included in the Paes was R$316,953, as follows: Tax Principal Penalty Interests Total COFINS 132,499 13,250 50,994 196,743 PASEP 5,001 509 2,061 7,571 REFIS 112,639 - - 112,639 Total 250,139 13,759 53,055 316,953 The debt is being paid in 120 months. The amounts paid in the 1st semester, 2011 and in the year 2010 were R$17,878 and R$34,744, respectively. Financial expenses were recorded in the amount of R$732 in the 2nd quarter of 2011 (R$1,070 in the 2nd quarter, 2010) and R$1,549 of 1st semester of 2011 (R$2,225 1st semester, 2010). The outstanding debt on June 30, 2011 was R$72,080. The assets granted in guarantee to the previous Refis Program, in the amount of R$249,034 continue to guarantee the amounts of the Paes Program. 14. DEFERRED TAXES AND CONTRIBUTIONS (a) Balances Holding Consolidated Jun/11 Dec/10 Jun/11 Dec/10 Deferred income tax asset Provision for contingencies 554,142 539,394 554,142 539,394 Social security obligations –G1 171,249 162,552 171,249 162,552 Social security obligations –G0 85,271 85,271 85,271 85,271 Donation of assets related to the concession contracts 38,213 38,213 38,213 38,213 Others 193,365 177,816 196,416 179,356 Total deferred tax asset 1,042,240 1,003,246 1,045,291 1,004,786 Deferred income tax liability Temporary difference on concession of intangible asset (699,580) (711,283) (699,580) (711,283) Capitalization of loan costs (143,707) (102,339) (143,707) (102,339) Income– public entities (76,903) (72,968) (76,903) (72,968) Others (46,355) (38,743) (48,850) (39,756) Total deferred tax liability (966,545) (925,333) (969,039) (926,346) Deferred Tax asset (liability) in the balance sheet 75,695 77,913 76,252 78,440 Page: 57 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO The increase to the balance of deferred tax asset, in the amount of R$40,505 occurred as a result from the calculation of the tax on the higher provision for losses related to the sale of water in wholesale (note 7(c)), of provisions for contingency losses (note 16) and social security obligations G1 (note 15(i)). The increase in the balance of deferred tax liability, in the amount of R$42,693 occurred mainly as a result of the calculation of the deferred tax on the capitalization of costs from loans. (b) Conciliation of the effective tax rate The amounts recorded as income and social contribution tax expenses in the interim financial statements are reconciled to the statutory rates provided for in law, as shown below: Holding Apr-Jun/11 Jan-Jun/11 Apr-Jun/10 Jan-Jun/10 692,997 1,071,724 483,956 962,846 Income before taxes on income 34% 34% 34% 34% Statutory rate (235,619) (364,386) (164,545) (327,368) Tax expense at statutory rate Permanent differences (18) (67,276) (10,544) (25,905) Provision Act 4819/58 (i) 23,379 23,379 - - Earnings in cash Other differences Income tax and social contribution Current income tax and social contribution (197,704) (407,018) (198,095) (435,026) Deferred income tax and social contribution (15,646) (2,265) 33,588 90,674 Effective tax rate 31% 38% 34% 36% Consolidated Apr-Jun/11 Jan-Jun/11 Apr-Jun/10 Jan-Jun/10 693,132 1,071,822 483,956 962,846 Income before taxes on income 34% 34% 34% 34% Statutory rate (235,665) (364,419) (164,545) (327,368) Tax expense at statutory rate Permanent differences (18) (67,276) (10,544) (25,905) Provision Act 4819/58 (i) 23,379 23,379 - - Earnings in cash Other differences Income tax and social contribution Current income tax and social contribution (197,832) (407,146) (198,095) (435,026) Deferred income tax and social contribution (15,653) (2,235) 33,588 90,674 Effective tax rate 31% 38% 34% 36% (i) Permanent difference related to the provision referring to the actuarial obligation (note 8 (vii)). Page: 58 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Transitional Tax Regime – RTT For the purposes of calculation of income tax and social contribution on net income of the years of 2009 and 2008, the Company and its subsidiaries adopted the RTT, which allows the legal entity to eliminate the accounting effects of the Law 11.638/07 and Provisional Measure 449/08, converted into Law 11.941/09, by the registers in the fiscal books - LALUR and auxiliary controls, without any change in the accounting books. In 2011, the Company also adopted the same tax practices adopted in 2008, 2009 and 2010, since the RTT shall be in force until the enacting of the Law that rules the tax effects of the new accounting standards, seeking the tax neutrality. 15. BENEFITS TO EMPLOYEES (a) Assistance Plan Managed by Fundação SABESP de Seguridade Social – Sabesprev, it is constituted by optional health plan, of free choice, kept by contributions from the sponsor and the participants, which were the following in the period: From the Company: 7.4%, on average, on the payroll; From the participants: 3.21%, on base salary and bonus, which corresponds to the average of 1.4% on the payroll. (b) The amounts recorded in the balance are the following: Funded Plan – G1 Social security obligations in December, 2010 487,332 Expenses recorded in 2011 Social security obligations in June 2011 512,910 Unfunded Plan – G0 Social security obligations in December, 2010 1,316,706 Actuarial losses calculated in December 31, 2010 (ii) 157,527 Expenses recorded in 2011 Social security obligations in June, 2011 Total (i) Plan G1 Managed by Fundação SABESP de Seguridade Social – Sabesprev, the defined benefit plan (“Plano G1”) receives monthly contributions as follows: 2.0% from the Company and 2.2% from the participants. In June 30, 2011, the Company had a net actuarial obligation of R$512,910 (Dec/10 – R$487,332) that represents the difference between the present value of the Company´s obligations related to the participants that are employees, retirees and pensioners and the fair value of the related assets, and unrecognized actuarial gains. With the purpose to settle the debt referring to the Defined Benefit Plan (BD) G1, as of July, 2010, Sabesp and SABESPREV have structured a process through which the participants could elect to change from the Defined Benefit Plan to Defined Contribution Plan, the SABESPREV Mais. Page: 59 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO The period for migrating the plan, from July to November, 2010, was suspended through preliminary injunction granted by the Court of Justice of the State of Sao Paulo on October 20, 2010, until the allegations from the parties involved are analyzed. (ii) Plan G0 The Company makes payments, due to judicial decision, of pension and retirement supplemental plan to former employees and pensioners provided by Law nr. 4819/58. These amounts are recorded as accounts receivable from shareholders, limiting to the amounts recognized as due by the Government of the State. In June 30, 2011, the Company had an obligation to the Plan G0 of R$1,500,795 (Dec/10 – R$1,316,706). In the period from January to June, 2011, the additional amount of R$157,527, referring to the amortization of actuarial gains and losses, corresponding to the portion that exceeded 10% of the present value of the actuarial obligation (corridor) of the calculation of December, 2010. (c) Profit Sharing Based on the negotiations held between the Company and the entities that represent the functional class, it was implemented the Profit Sharing Plan, considering the period from January to December, 2010, with the distribution of the amount corresponding to one payroll, upon the setting of targets. In the second quarter, 2011 it was accrued the amount of R$15,253 (second quarter of 2010 – R$14,925). 16. PROVISIONS FOR CONTINGENCIES Management, based on a joint analysis with its legal counsel, made a provision whose amount was considered sufficient to cover probable losses on lawsuits. The amounts related to lawsuits in the sentence execution stage, recorded in current liabilities, under the caption “Provisions”, of R$737,846 (Dec/2010 - R$766,603), and the amounts recorded in non-current liabilities, under the caption “Provisions”, of R$777,278 (Dec/2010 - R$693.227). The amount paid in the first semester of 2011 was R$ 66,194. HOLDING AND CONSOLIDATED Dec/10 Additions Deductions Interest, adjustments Monetary and reversals Jun/11 Customers (i) 770,205 76,967 (70,116) 14,118 791,174 Suppliers (ii) 372,889 4,287 (68) 14,041 391,149 Other civil lawsuits (iii) 175,932 14,626 (15,562) 3,711 178,707 Tax (iv) 58,658 5,565 (705) 8,109 71,627 Labor (v) 137,232 23,231 (13,639) 7,016 153,840 Environmental (vi) Subtotal 1,580,011 129,246 (123,596) 44,170 1,629,831 Judicial deposits Total Page: 60 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO The main variations in the period additions related to new processes with customers and the change in expectation of loss related to labor and, in the case of low due to the revised estimate and agreement occurred in the environmental sphere. (i) Customers - Approximately 1,600 lawsuits were filed by commercial customers, which claim that their tariffs should be equal to the tariffs of another consumer category, and therefore claim the refund of the amounts collected by Sabesp. The Company was granted both favorable and unfavorable final decisions at several courts, and recognized provisions when the likelihood of loss is considered probable. (ii) Suppliers - Suppliers’ claims include lawsuits filed by some building companies alleging an underpayment of monetary adjustments, withholding of amounts related to the understatement of official inflation rates after the Real economic plan, and the economic and financial imbalance of the agreements. These lawsuits are in progress at different courts and a provision is recognized when the likelihood of loss is considered probable. (iii) Other civil lawsuits - refer mainly to indemnity claims for property damage, pain and suffering, and loss of profits allegedly caused to third parties, filed at different court levels, duly accrued when classified as probable losses. (iv) Tax lawsuits - the provision for tax contingencies refers mainly to issues related to tax collections challenged due to differences in the interpretation of legislation by the Company’s legal counsel, duly accrued when classified as probable losses. (v) Labor lawsuits - the Company is a party to labor lawsuits, involving issues such as overtime, health hazard premium and hazardous duty premium, prior notice, change of function, salary equalization, and other. Part of the amount involved is in provisional or final execution at various court levels, and thus is classified as a probable loss and accordingly a provision was recognized. (vi) Environmental lawsuits - refer to several administrative proceedings and lawsuits filed by government entities, including Companhia de Tecnologia de Saneamento Ambiental - Cetesb and the São Paulo State Public Prosecution Office for the imposition of fines for environmental damages allegedly caused by the Company. The amounts recognized in provision do not always represent the final amount to be disbursed as indemnity of alleged damages, in view of the current stage in which such lawsuits are and Management’s impossibility to reasonably estimate the amounts of future disbursements. Lawsuits with possible likelihood of loss The Company is a party to lawsuits and administrative proceedings related to environmental, tax, civil and labor lawsuits, which are considered by its legal counsel as possible losses, and are not recorded in the books. The amount attributed to these lawsuits and proceedings is approximately R$2,482,900 as of June 30, 2011 (Dec/2010 - R$2,297,900). The other information is presented in annual financial statements of December 31, 2010. Page: 61 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO 17. REVENUE (a) Gross Sales of Goods and Services HOLDING 2st qtr/11 1st sem/11 2st qtr/10 1st sem/10 Metropolitan Region of São Paulo 1,484,456 2,926,123 1,410,365 2,755,446 Regional systems (i) Total (ii) CONSOLIDATED 2st qtr/11 1st sem/11 2st qtr/10 1st sem/10 Metropolitan Region of São Paulo 1,484,456 2,926,123 1,410,365 2,755,446 Regional systems (i) Total (ii) (i) Comprises the municipalities operated in the Interior of the State of São Paulo. (ii) The gross operating revenue from sales and services presented an increase of 7.2% in the first semester of 2011 when compared to the first semester of 2010, due mainly to the tariff increase of 4.05% occurred in September, 2010 and increase in volume of 3.0%. (b) Reconciliation of gross revenue to net HOLDING 2st qtr/11 1st sem/11 2st qtr/10 1st sem/10 Gross revenues from sales and/or services 1,985,405 3,975,235 1,864,540 3,709,047 Revenues from Construction 498,539 948,711 542,622 994,855 Sales taxes Net revenue CONSOLIDATED 2st qtr/11 1st sem/11 2st qtr/10 1st sem/10 Gross revenues from sales and/or services 1,987,179 3,978,053 1,864,540 3,709,047 Revenues from Construction 498,635 948,823 542,622 994,855 Sales taxes Net recenue OPERATING COSTS AND EXPENSES HOLDING Description 2st Qtr/11 1st Sem/11 2st Qtr/10 2st Sem/10 Cost of sales and services provided: Wages and taxes 289,501 551,075 253,912 485,249 Pension obligations (i) 11,970 23,446 4,835 9,459 Construction costs 486,314 925,729 530,644 972,262 General supplies 31,512 66,181 29,606 60,623 Treatment supplies 35,961 81,566 31,085 67,139 Party services 171,057 302,685 169,106 302,091 Electricity 150,873 291,817 129,293 258,945 General expenses 90,629 174,749 11,696 22,365 Depreciation and amortization Selling expenses Wages and taxes 52,338 98,248 48,294 91,798 Pension obligations (i) 1,959 3,921 920 2,110 General supplies 1,910 3,650 1,341 2,989 Party services 37,730 109,289 68,932 111,726 Electricity 163 334 189 402 General expenses 17,629 37,840 15,731 31,193 Depreciation and amortization 617 4,149 1,203 2,467 Allowance for doubtful accounts, net of recoveries (note7(c)) Administrative expenses: Wages and taxes 39,931 75,262 41,377 72,901 Pension obligations (i) 16,449 216,678 46,615 91,695 General supplies 1,151 1,899 1,335 3,015 Party services 23,819 52,077 36,546 76,123 Electricity 282 474 294 673 General expenses 48,720 71,842 8,611 55,210 Depreciation and amortization 5,714 11,932 6,156 10,980 Tax expenditure Costs, and selling and administrative expenses: Wages and taxes 381,770 724,585 343,583 649,948 Pension obligations (i) 30,378 244,045 52,370 103,264 Construction costs 486,314 925,729 530,644 972,262 General supplies 34,573 71,730 32,282 66,627 Treatment supplies 35,961 81,566 31,085 67,139 Party services 232,606 464,051 274,584 489,940 Electricity 151,318 292,625 129,776 260,020 General expenses (ii) 156,978 284,431 36,038 108,768 Depreciation and amortization (iii) 176,228 404,324 148,730 291,758 Tax expenditure 10,153 37,537 11,711 38,819 Allowance for doubtful accounts, net of recoveries (note7(c)) Page: 62 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO CONSOLIDATED Description 2st Qtr/11 1st Sem/11 2st Qtr/10 2st Sem/10 Cost of sales and services provided: Wages and taxes 289,659 551,366 253,912 485,248 Pension obligations (i) 11,970 23,446 4,835 9,460 Construction costs 486,890 926,319 530,644 972,262 General supplies 31,547 66,268 29,606 60,623 Treatment supplies 35,991 81,623 31,085 67,139 Party services 171,257 303,020 169,106 302,091 Electricity 151,124 292,309 129,293 258,945 General expenses 90,805 174,969 11,696 22,365 Depreciation and amortization Selling expenses Wages and taxes 52,402 98,333 48,294 91,798 Pension obligations (i) 1,959 3,921 920 2,110 General supplies 1,910 3,650 1,341 2,989 Party services 37,739 109,304 68,932 111,726 Electricity 163 334 189 402 General expenses 17,631 37,843 15,731 31,193 Depreciation and amortization 617 4,149 1,203 2,467 Allowance for doubtful accounts, net of recoveries (note7(c)) Administrative expenses: Wages and taxes 40,527 76,557 41,458 73,086 Pension obligations (i) 16,449 216,678 46,615 91,695 General supplies 1,178 1,961 1,337 3,019 Party services 24,339 53,002 36,568 76,161 Electricity 283 477 294 673 General expenses 48,859 72,158 8,626 55,244 Depreciation and amortization 5,719 11,940 6,157 10,981 Tax expenditure Costs, and selling and administrative expenses: Wages and taxes 382,588 726,256 343,664 650,132 Pension obligations (i) 30,378 244,045 52,370 103,265 Construction costs 486,890 926,319 530,644 972,262 General supplies 34,635 71,879 32,284 66,631 Treatment supplies 35,991 81,623 31,085 67,139 Party services 233,335 465,326 274,606 489,978 Electricity 151,570 293,120 129,776 260,020 General expenses (ii) 157,295 284,970 36,053 108,802 Depreciation and amortization (iii) 176,239 404,339 148,731 291,759 Tax expenditure 10,207 37,638 11,711 38,819 Allowance for doubtful accounts, net of recoveries (note7(c)) Page: 63 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO (i) Increase occurred in social security obligations due to the increase in the actuarial liability related to the benefits of supplement to retirement and pension granted by State Law nr. 4819/58 (Plan G0) in the amount of R$157,527 with impact in January 1st, 2011. (ii) Increase in general expenses caused by the participation of 7.5% of gross revenue of the capital as expected in the agreement with the municipality of Sao Paulo. (iii) Increase in amortization resulting from the adequacy of the amortization period between the useful life of the item or the effectiveness of the contract, whichever is lower. 19. OPERATING INCOME AND EXPENSES HOLDING Description 2st Qtr/11 1st Sem/11 2st Qtr/10 2st Sem/10 Cost of sales and services provided: Interest and charges on loans and financing - local currency (75,799) (195,929) (101,349) (182,896) Interest and charges on loans and financing - foreign currency (17,883) (37,149) (11,798) (27,481) Other financial expenses (12,465) (37,253) (35,896) (68,837) Income tax on shipping abroad (2,613) (4,512) (928) (1,640) Monetary variation on loans and financing (15,060) (34,826) (22,805) (48,837) Other Monetary variation (145) (5,156) (2,459) (13,903) Financial Provisions for contingencies Total financial expenses Financial income: Monetary variation gains 30,302 47,398 47,583 70,864 Income from financial investments 80,177 141,522 28,517 46,221 Interest and others Total financial income 129,577 225,522 95,926 159,182 Financial net before the exchange rate changes Exchange rate changes, net: Exchange variation on loans and financing (i) 74,251 143,348 (18,409) (42,623) Other Exchange rate changes (8) (8) (69) (160) Active Exchange variation 54 Net financial 45,551 (5,083) (119,996) (339,392) CONSOLIDATED Description 2st Qtr/11 1st Sem/11 2st Qtr/10 2st Sem/10 Cost of sales and services provided: Interest and charges on loans and financing - local currency (75,963) (196,169) (101,349) (182,896) Interest and charges on loans and financing - foreign currency (17,883) (37,149) (11,798) (27,481) Other financial expenses (12,469) (37,274) (35,896) (68,837) Income tax on shipping abroad (2,613) (4,512) (928) (1,640) Monetary variation on loans and financing (15,060) (34,826) (22,805) (48,837) Other Monetary variation (145) (5,156) (2,459) (13,903) Financial Provisions for contingencies Total financial expenses Financial income: Monetary variation gains 30,303 47,407 47,583 70,864 Income from financial investments 80,220 141,580 28,531 46,259 Interest and others Total financial income 129,630 225,611 95,940 159,220 Financial net before the exchange rate changes Exchange rate changes, net: Exchange variation on loans and financing (i) 74,251 143,348 (18,409) (42,623) Other Exchange rate changes (8) (8) (69) (160) Active Exchange variation 54 Net financial 45,438 (5,252) (119,982) (339,354) Page: 64 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO (i) Decrease in foreign exchange variation on external loans and financings generating negative impact resulting from the devaluation of the North-American dollar in 2011 compared to a valuation in 2010. 20. OTHER OPERATING INCOME (EXPENSES), NET The break-down of “other operating income (expenses), net” is the following: HOLDING 2ndQ/11 1stS/11 2ndQ/10 1stS/10 Other operating income (i) 60,535 66,324 13,588 19,353 Cofins e pasep (5,599) (6,135) (1,590) (2,259) Other operating income net 54,936 60,189 11,998 17,094 Other operating expenses (6,737) (8,806) (11,802) (13,453) Other operating income (expenses), net 48,199 51,383 196 3,641 CONSOLIDATED 2ndQ/11 1stS/11 2ndQ/10 1stS/10 Other operating income (i) 60,563 66,381 13,588 19,353 Cofins e pasep (5,599) (6,135) (1,590) (2,259) Other operating income net 54,964 60,246 11,998 17,094 Other operating expenses (6,737) (8,806) (11,802) (13,453) Other operating income (expenses), net 48,227 51,440 196 3,641 Page: 65 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Other operating income are comprised by sale of fixed assets, sales of public notices, as well as indemnifications and reimbursement of expenses, lease of real estate, water for reuse, Pura and Aqua log’s projects and services. Other operating expenses are substantially comprised by write-off of fixed assets due to obsolescence, discontinued works, non productive wells, economic unviable projects and loss of fixed assets. (i) Other operating revenue presented an increase mainly due to the adherence to the contract of Alienation of Exclusivity Right of deposits of payments of the employees of Sabesp with Nossa Caixa and Banco do Brasil. 21. BUSINESS SEGMENT INFORMATION The Company's management has defined operating segments based on account balances in Brazilian GAAP , used for making strategic decisions. The Company's management considers the deal as providing water and sewer service . No operating segment was added . Information by business segment for the period ended June 30, 2011 are as follows: CONSOLIDATED January to June of 2011 Water Sewer Reconciliation to Financial Statements Balance according to the Financial Statements Gross revenue from sales and services – from external customers 2,201,692 1,776,361 948,823 4,926,876 Deductions - Net sales and services - from external customers 2,041,415 1,647,018 948,823 4,637,256 Costs and expenses Selling and administrative Operating profit before other expenses Net operating Other operating expenses Profit from operations before financial and tax Depreciation and amortization 226,302 178,037 - 404,339 Page: 66 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Information by business segment for the period ended June 30, 2010 are as follows: CONSOLIDATED January to June of 2010 Water Sewer Reconciliation to Financial Statements Balance according to the Financial Statements Gross revenue from sales and services - from external customers 2,144,900 1,645,161 913,841 4,703,902 Deductions - Net sales and services - from external customers Costs and expenses Selling and administrative Operating profit before other expenses Net operating Other operating expenses Profit from operations before financial and tax Depreciation and amortization 160,993 133,816 (3,050) 291,759 Operating profit of the parent totals the amount of R$ 1,076,807 (Jun/2010 - R$ 1,302,238), being the difference of R$ 267 (Jun/2010 - R$38) represented by the financial results and income tax and social contribution of controlled together. The adjustments in gross revenue from sales and services are as follows: January to June Reclassificação de receitas que não são consideradas virtualmente certas (a) - (81,014) Receita bruta de construção referente ao ICPC 1 (b) 948,823 994,855 948,823 913,841 Adjustments to cost, selling expenses and administrative expenses are as follows: January to June Reclassification of allowance for losses (a) - 81,014 Construction cost related to the ICPC 1 (b) (926,319) (972,262) Other adjustments (c) - (68,625) (926,319) (959,873) (a) Reclassification for services rendered at wholesale to municipalities in the metropolitan region of Sao Paulo, whose receipt is virtually certain and that should not be recognized as revenue for CPC / IFRS. Page: 67 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO (b) The revenue of construction is recognized as CPC 17, "Construction Contracts (IAS 11) using the percentage method of execution. (c) Other adjustments relate primarily to pension plans, taxes, depreciation, amortization, capitalization of borrowing costs and donations. 22. EQUITY (a) Authorized capital The Company is authorized to increase its capital up to the limit of $ 10,000,000 (Dec/10 - R$10,000,000) by the Board of Directors and Audit Committee heard. (b) Capital subscribed and paid The subscribed and paid-up consists of 227,836,623 ordinary shares (Dec/10 - 227,836,623), book entry shares, without par value, as follows: Number of shares % Department of Finance 114,508,082 50.26 Brazilian Clearing and Depository 50,783,040 22.29 The Bank Of New York ADR Department (equivalente in shares) (*) 61,921,380 27.18 Other 227,836,623 100.00 (*) each ADR equals two shares The additional dividend proposed, in the amount of R$68,761, referring to the fiscal year of 2010, was approved in the General Shareholders’ Meeting of April 28, 2011. Further information on equity, such as remuneration to shareholders, object and purpose of reserves are found in footnote 18 of the Annual Financial Statements December 31, 2010. 23. EARNINGS PER SHARE (a) Basic and diluted Basic earnings per share is calculated by dividing the profit attributable to shareholders by the weighted average number of ordinary shares issued during the. 2ndQ/2011 2ndQ/2010 Profit attributable to shareholders 479,647 319,449 Weighted average number of common shares issued 227,836,623 227,836,623 Basic and diluted earnings per share (dollars per share) 2.10522 1.40210 The Company had no potential common shares outstanding, such as debt convertible into common shares. Thus, the basic and diluted earnings per share are the same. Page: 68 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO 24. COMMITMENTS (i) operational Rentals On June 30, 2011, rents have contracted operational require minimum payments as follows: 2011 43,650 2012 58,427 2013 45,260 2014 11,482 Total 158,819 The rental expenses for the periods ended June 30, 2011 and 2010 were R$9,138 and R$7,338, respectively. The figures refer to the following accounts: real estate rentals, rental of machinery and equipment, rental of computer equipment, car rentals, automotive equipment rental and leasing of copying machines. The contracts of lease operating close in 2014. (ii) Electricity The Company has long-term contracts for firm commitments with suppliers of electricity for own use . On June 30, 2011 the main values of contracts of this type are as follows: 2011 200,278 2012 161,958 2013 88,987 2014 85,205 2015 80,589 Total 617,017 The cost of electricity for the periods ended June 30, 2011 and 2010 were R$ 151,387 and R$129,851 respectively. The agreements contain strong demand in 2015. 25. CONTRACTING WITH THE MUNICIPALITY OF SÃO PAULO No change or relevant information, according to note 26 of the Annual Financial Statements December 31, 2010. Page: 69 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO OTHER INFORMATION CONSIDERED MATERIAL BY THE COMPANY 1. EVOLUTION OF THE INVOLVEMENT OF DRIVER, DIRECTORS AND OFFICERS CONSOLIDATED SHAREHOLDING POSITION OF CONTROLLING SHAREHOLDER, DIRECTORS AND OFFICERS AND OUTSTANDING SHARES Position at June 30, 2011 Shareholder Number of Common Shares (In units) % Total Number of Shares (In units) % Controlling Shareholder State Finance Department 114,508,082 50.3% 114,508,082 50.3% Management Board of Directors 2,010 0 2,010 0 Executive Board 603 0 603 0 Supervisory Board - Treasury Shares - Other Shareholders Total 50.3% 50.3% Outstanding Shares 113,325,928 49.7% 113,325,928 49.7% CONSOLIDATED SHAREHOLDING POSITION OF CONTROLLING SHAREHOLDER, DIRECTORS AND OFFICERS AND OUTSTANDING SHARES Position at June 30, 2010 Shareholder Number of Common Shares (In units) % Total Number of Shares (In units) % Controlling Shareholder State Finance Department 114,508,083 50.3% 114,508,083 50.3% Management Board of Directors 5,209 0 5,209 0 Executive Board - Supervisory Board - Treasury Shares - Other Shareholders Total 50.3% 50.3% Outstanding Shares 113,323,331 49.7% 113,323,331 49.7% Page: 70 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO 2. SHAREHOLDING POSITION SHAREHOLDING POSITION OF HOLDERS OF MORE THAN 5% OF SHARES OF EACH CATEGORY AND CLASS OF SHARES OF THE COMPANY, UP TO THE LEVEL OF INDIVIDUAL Company: CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Position at June 30, 2011 (In Shares) Common Shares Total Shareholder Number % Number % State Finance Department 114,508,082 50.3 114,508,082 50.3 Page: 71 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Opinions and Statements / Report of the Special Review-Without Reservation Companhia de Saneamento Básico do Estado de São Paulo - SABESP Quarterly Information (ITR) at June 30, 2011 and Report on Review of Quarterly Information Report on Review of Quarterly Information To the Board of Directors and Stockholders Companhia de Saneamento Básico do Estado de São Paulo – SABESP Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Companhia de Saneamento Básico do Estado de São Paulo - SABESP, included in the Quarterly Information Form (ITR) for the quarter ended June 30, 2011, comprising the balance sheet at that date and the statements of income for the quarter and six-month period then ended, as well as the statements of changes in equity and cash flows for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with accounting standard CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Page: 72 ITR - QUARTERLY INFORMATION 06/30/2ÁSICO ESTADO SÃO PAULO Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the Brazilian Securities Commission (CVM). Other matters Interim statements of value added We have also reviewed the parent company and consolidated interim statements of value added for the six-month period ended June 30, 2011, which are required to be presented in accordance with standards issued by the Brazilian Securities Commission (CVM) applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which does not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been properly prepared, in all material respects, in relation to the parent company and consolidated interim accounting information taken as a whole. São Paulo, August 11, 2011 PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Valdir Renato Coscodai Accountant CRC 1SP165875/O-6 Page: 73 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:August 29, 2011 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/ Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
